Exhibit 10.1

To:

PM Group S.p.A.

Via G. Verdi, 22

41018 - San Cesario sul Panaro (MO)

Oil&Steel S.p.A.

Via G. Verdi, 22

41018 - San Cesario sul Panaro (MO)

Milan. 6 March 2018

Re: Restructuring Agreement

Dear Sirs,

Further to the agreements recently reached, transcribed below is the text of
your proposal to show our full acceptance of the same.

“To:

Banca Monte dei Paschi di Siena S.p.A.

Piazza Salimbeni, 3

53100 - Siena

Banca Nazionale del Lavoro S.p.A.

Via Altiero Spinelli, 30

00157 – Rome

BPER Banca S.p.A.

Via San Carlo, 8/20

41121 - Modena

Cassa di Risparmio in Bologna S.p.A.

Via Farini, 22

40124 - Bologna

UniCredit S.p.A.

Via Alessandro Specchi, 16

00186 - Rome

Loan Agency Services S.r.l.

Via Groenlandia, 31

00144 - Rome

 

1



--------------------------------------------------------------------------------

Milan. 6 March 2018

Re: Restructuring Agreement

Dear Sirs,

Further to our recent conversations and agreements, we hereby propose to enter
into the following:

DEBT RESTRUCTURING AGREEMENT

Imeplementing the restructuring plan certified by Dr. Franco Carlo Papa on
31 January 2018

pursuant to article 67, third paragraph, letter (d) of Royal Decree no. 267 of
16

March 1942

AMONG

PM Group S.p.A.

Oil & Steel S.p.A.

AND

Banca Monte dei Paschi di Siena S.p.A.

Banca Nazionale del Lavoro S.p.A.

BPER Banca S.p.A.

Cassa di Risparmio in Bologna S.p.A.

UniCredit S.p.A.

AND

Loan Agency Services S.r.l.

As Agent

 

2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

1.    RECITALS AND DEFINITIONS      8   2.    COORDINATION PROVISIONS      23  
3.    MLT RECEIVABLES      24   4.    BPER SUBORDINATED RECEIVABLES      25   5.
   BT CREDIT LINES      26   6.    PROVISIONS COMMON TO ALL EXPOSURES      35  
7.    EARLY REPAYMENTS      38   8.    M&A PROCESS      40   9.   
REPRESENTATIONS AND WARRANTIES      41   10.    FINANCIAL PARAMETERS      46  
11.    DISCLOSURE OBLIGATIONS      48   12.    OTHER UDERTAKINGS OF THE
COMPANIES      48   13.    CONDITIONS PRECEDENT      53   14.    EXPRESS
TERMINATION CLAUSE, TERMINATION DUE TO BREACH AND CONDITIONS SUBSEQUENT      54
  15.    NOTICES      63   16.    MISCELLANEOUS      64   17.    ASSIGNMENT OF
THE RECEIVABLES AND/OR THE AGREEMENTS      65   18.    EXPENSES      65   19.   
TERM      66   20.    GOVERNING LAW      66   21.    JURISDICTION      66   22.
   LIST OF SCHEDULES      66  

 

3



--------------------------------------------------------------------------------

DEBT RESTRUCTURING AGREEMENT

AMONG

 

(1)

PM Group S.p.A., with registered office at via G. Verdi, 22, San Cesario sul
Panaro (MO), tax code, VAT Code and registration number with the Companies
Register of Modena: 03520360961, share capital of Euro 10,000,000.00 entirely
paid in, duly represented for the purposes hereof (“PM”);

AND

 

(2)

Oil & Steel S.p.A., with registered office at via G. Verdi, 22, San Cesario sul
Panaro (MO), tax code and VAT Code 02313650364 and registration number with the
Chamber of Commerce R.E.A. of Modena: 280699, share capital Euro 1,229,780.00
entirely paid in, duly represented for purposes hereof (“O&S” and, together with
PM, the “Companies”);

- on one side -

AND

 

(3)

Banca Monte dei Paschi di Siena S.p.A., with registered office at Piazza
Salimbeni 3, Siena, tax code, VAT Code and registration number with the
Companies Register of Siena no. 00884060526, share capital of Euro
15,692,799,350.97 as of 10 August 2017, ABI Code 1030.6, group parent company of
the “Monte dei Paschi of Siena” Banking Group, duly represented for the purposes
hereof (“MPS”);

 

(4)

Banca Nazionale del Lavoro S.p.A., with registered office at Via Altiero
Spinelli, 30, Roma, tax code, VAT Code and registration number with the
Companies Register of Rome no. 09339391006, share capital of Euro
2,076,940,000.00 entirely paid in, subject to the guidance and coordination of
its sole shareholder BNP Paribas S.A.—Paris, duly represented for the purposes
hereof (“BNL”);

 

(5)

BPER Banca S.p.A., with registered office at Via San Carlo, 8/20, Modena, share
capital of Euro 1,443,925,305 entirely paid in, Tax Code, VAT Code and
registration number with the Companies Register of Modena 01153230360, duly
represented for the purposes hereof (“BPER”);

 

(6)

Cassa di Risparmio in Bologna S.p.A., with registered office at Via Farini, 22,
Bologna, share capital of Euro 703,692,000.00 entirely paid in, Tax Code, VAT
Code and registration number with the Companies Register – Bologna Office
02089911206, registered with the Register of Banks at no. 5466, a Company
subject to the guidance and coordination of its sole shareholder Intesa Sanpaolo
S.p.A., belonging to the Intesa Sanpaolo Banking Group registered with the
Register of Banking Groups, duly represented for the purposes hereof
(“Carisbo”);

 

4



--------------------------------------------------------------------------------

(7)

Unicredit S.p.A., with registered office at Via Alessandro Specchi, 16, Rome,
tax code, VAT Code and registration with the Companies Register of Rome no.
00348170101, share capital of Euro 20,880,549,801.81 entirely paid in, ABI Code
02008.1, group parent company of the “UniCredit” Banking Group, duly represented
for the purposes hereof (“Unicredit” and, together with MPS, BNL, BPER and
Carisbo, the “Lenders” and, each individually, a “Lender”);

- on the other side -

AND

 

(8)

Loan Agency Services S.r.l. with registered office at Via Groenlandia, 31, Rome
share capital of Euro 100,000, entirely paid in, tax code and registration
number with the Companies Register of Rome 10568391006, REA Number RM-1240675,
duly represented (the “Agent”).

All of the parties to this Agreement, including those who become party hereto by
accession pursuant to article 1332 of the Italian Civil Code, are also referred
to hereinafter collectively as the “Parties” or, individually, as a “Party”.

WHEREAS

 

(A)

PM operates in the hydraulic truck crane sector. O&S, whose share capital is
wholly owned by PM, operates in the automotive aerial truck platform design,
manufacturing and distribution sector;

 

(B)

in consideration of the continuation of an unfavorabe trend in the relevant
markets and financial tension resulting from the same, through a deed dated
21-24 July 2014 notarized by Dr. Giacosa, Notary in Milan, Archive no.
64.205/File no. 11.893, PM and O&S, on one side, the Lenders, on the other, and
the Agent, entered into an agreement for the restructuring of PM’s and O&S’ debt
within the meaning set forth in article 182-bis of the Bankruptcy Law (as
hereinafter defined), drafted on the basis of the recovery plans prepared by PM
and O&S for period 2014 - 2017 (the “Previous Recovery Plans”) and approved by
the Court of Modena through ruling no. 2 of 18 November 2014, filed with the
court clerk’s office on 19 November 2014 and registered with the Companies
Register of Modena on the same date (the “Previous Restructuring Agreement”);

 

(C)

PM’s total financial debt as of the Date of Reference (as hereinafter defined)
amounts to Euro 45,096,745.00 (forty-five million, ninety-six thousand, seven
hundred forty-five/00), as represented in detail in Schedule (C) (Financial
Exposure); O&S’ total financial debt as of the Date of Reference (as hereinafter
defined) amounts to Euro 10,530,768.00 (ten million five hundred thirty thousand
seven hundred sixty eight /00), as represented in detail in Schedule (C)
(Financial Exposure);

 

5



--------------------------------------------------------------------------------

(D)

in consideration of the need to adjust and revisit the Companies’ business and
financial plan to reflect the changed current context, it has become necessary
for PM and O&S to prepare, with assistance from Ristrutturazioni & Sviluppo as
their financial advisor, a new recovery plan for the period 2017—2021 aimed at
achieving the restabilization of the debt exposure and ensuring the equilibrium
of PM’s and O&S’ financial situation, pursuant to and for purposes of art. 67,
third paragraph, letter d), Bankruptcy Law (the “Recovery Plan” or the “Plan”,
attached hereto as Schedule (D) (Recovery Plan)); the Recovery Plan was approved
by the Boards of Directors of PM and O&S, in its final version, on 30 January
2018;

 

(E)

the Recovery Plan provides for, inter alia and in a nutshell:

 

  (i)

also for purposes of eliminating certain cost duplications, the merger by
incorporation of O&S and Air Service S.r.l., companies whose share capital is
wholly owned by O&S, into PM, at the terms better specified in the Plan (the
“Merger”);

 

  (ii)

the rationalization of the supplier structure, the reduction of the cost of
labor and the reorganization of the business by focusing on specific geographic
areas and specific products and services;

 

  (iii)

the modification of the terms and conditions of the Exposures (as hereinafter
defined), in order to align them to the provisions of the Recovery Plan;

 

  (iv)

the disbursement of subordinated shareholders’ loans by Manitex International
Inc., the owner of 100% of PM’s share capital (“Manitex”), in favor of PM for a
total amount of Euro 4,850,000.00 (four million eight hundred fifty thousand/00)
over the timeline of the Plan, of which (a) Euro 3,057,000.00 (three million
fifty seven thousand/00), through the conversion of the trade receivable owed to
Manitex by PM and accrued in the period prior to the date hereof (il “First
Manitex Shareholders’ Loan”); (b). by 31 December 2018, Euro 1,793,000.00 (one
million seven hundred ninety three thousand/00) aimed at addressing the
termination of the BT Lines (as hereinafter defined) owed to BNL and enabling PM
to have available the sums necessary to repay the New BNL Consolidated Sum, at
the terms provided hereunder (the “Second Manitex Shareholders’ Loan”);

 

(F)

on 30 January 2018, Manitex, PM and O&S sent to the Lenders a notice
(subsequently corrected on 1 February 2018), attached hereto (along with its
supplemental letter) as Schedule (F) (Outstanding Amounts Letter), in which:

 

  (i)

PM and O&S represented, confirmed and undertook to ensure that a portion of the
exposure existing as of 25 January 2018 deriving from the drawdowns under the
self-liquidating credit lines granted by BNL, MPS, Unicredit and BPER in the
amount of Euro 1,500,161.00 (one million five hundred thousand one hundred sixty
one/00), better identified with an indication of the respective advances in
Schedule (F)(bis) (Self Liquidating Exposure), (the “Self Liquidating Exposure”)
is repaid by and no later than 30 April 2018;

 

6



--------------------------------------------------------------------------------

  (ii)

Manitex undertook to disburse to the Companies (as far as each of them is
concerned), on the Date of Effect, an additional subordinated shareholders’ loan
up to the aggregate maximum amount of Euro 2,411,016.00 (two million four
hundred eleven thousand sixteen/00) (the “Manitex Uncollateralized Loan”), in
addition to the First Manitex Shareholders’ Loan and the Second Manitex
Shareholders’ Loan (net of, however, the amounts to be used in order to repay
the exposure vis-a-vis BNL, subject matter of the Second Manitex Shareholders’
Loan), aimed at providing to PM and/or O&S resources for repaying a portion of
the exposure deriving from the drawdowns under the self-liquidating credit lines
in the same amount, to be considered not self-iquidating with a better
indication of the respective advances and of the relevant Lenders in Schedule
(F)(ter) (Uncollateralized Exposure), (the “Uncollateralized Exposure”);

 

  (iii)

PM and O&S undertook to repay on the Date of Effect the Uncollateralized
Exposure, using the resources made available by Manitex through the Manitex
Uncollateralized Loan, at the terms provided thereunder;

 

(G)

PM and O&S granted to Dr. Franco Carlo Papa, in his capacity as a professonal
registered with the register of certified auditors and meeting the requirements
provided under art. 67, third paragraph, letter d) of the Bankruptcy Law (the
“Expert”), a mandate to draft the report on the truthfulness of the company data
and the feasibility of this Agreement. The Expert issued the report on the
Recovery Plan, authenticated as to the Expert’s signature on 31 January 2018 by
Dr. Gabriella Quatrato, notary in Milan, registered ith the Notarial Guild of
Milan (the “Certification” attached hereto as Schedule (G) (Certification));

 

(H)

It is also envisaged that on the date hereof, Manitex and BPER shall enter into
an agreement amending the put and call options agreement related to the BPER
Subordinated Receivables (as hereinafter defined) entered innto between Manitex
and BPER on 21 July 2014 in accordance with the Previous Restructuring Agreement
(the “Put and Call Options Agreement”), aimed at postponing the exercise of the
options provided thereunder unti the approval of PM’s financial statements for
year 2021 and aligning the conditions of the same to the Recovery Plan, to be
based upon, in form and substance, the text set forth in Schedule (H) (Agreement
Amending the Put and Call Options Agreement) (the “Agreement Amending the Put
and Call Options Agreement”);

 

(I)

on 12 February 2018 a commitment was signed by Manitex in favor of PM and also
in the Lenders’ interest to disburse, inter alia, the Second Manitex
Shareholders’ Loan, aimed at (inter alia) providing the funding necessary to
repay an amount equal to 50% of the New BNL Consolidated Sum (as hereinfater
defined), as set forth in the documentation attached hereto as Schedule (I)
(Manitex’s Commitment) (“Manitex’s Commitment”);

 

7



--------------------------------------------------------------------------------

(J)

On 27 Febraury 2018Manitex has confirmed the validity of the commitment to
disburse the Manitex Uncollateralized Loan, according to the terms provided
under the notice attached hereto as Schedule (J) (Confirmation of Manitex’s
Commitments).

 

(K)

the Lenders, being of the view (also in light of the Expert’s Certification)
that the the Recovery Plan and this Agreement may constitute the fundamental
basis for the business and financial recovery of PM and O&S and in reliance on
the truthfulness, completeness and accuracy of the data and the information
provided by PM and O&S in all material and substantive respects and the data and
information set forth in the Plan, are willing to agree upon the definition of
the new terms and conditions of this Agreement.

In consideration of the foregoing, it is hereby agreed and stipulated as
follows.

 

1.

RECITALS AND DEFINITIONS

 

  1.1

The recitals and schedules constitute an integral and substantive part of this
Agreement.

 

  1.2

In addition to the contractual definitions set forth in the recitals or
hereinafter, the following terms and expressions shall have the meanings set
forth below, unless expressly indicated otherwise:

“Restructuring Agreement” or “Agreement” means this debt Restructuring
Agreement.

“Agreement Amending the Put and Call Options Agreement” has the meaning set
forth in Recital (H).

“Agent” has the meaning set forth in the heading above.

“Air Service” means Air Services S.r.l., with registered office at G. Verdi
24/A, San Cesario sul Panaro (MO), a company whose share capital is wholly owned
by O&S.

“Certification” has the meaning ascribed to such term in Recital (G).

“Deed of Disposal” means any agreement, including on a gratuitous basis
(including, by way of example and without any limitation: sale, donation,
exchange, contribution to a company, en bloc sale, choate sale, etc.) pursuant
to which a transfer is achieved, either directly or indirectly, including on a
fixed term basis, of the title to or bare ownership of or in rem rights
(including, by way of example and without any limitation, pledges and usufructs)
over an asset or a set of assets, and the transfer, including on a fixed term
basis, of the ownership of rights of the Companies deriving from, by way of
example, leasing agreements or pro soluto en bloc sales of receivables.

 

8



--------------------------------------------------------------------------------

“Permitted Deeds of Disposal” means, in addition to the Deeds of Disposal
specifically envisaged under the Plan:

 

  (i)

Deeds of Disposal concluded by the Companies with reference to (a) their
goods/assets in the ordinary course of business; (b) their financial assets
(including VAT receivables) which do not constitute fixed assets; and (c) their
cash/liquidity, provided that such Deeds are concluded in accordance with the
provisions of this Agreement;

 

  (iii)

Deeds of Disposal concluded by the Companies with reference to pro soluto sales
of receivables at market terms and conditions, provided that such Deeds are
concluded in line with the provisions of the Plan;

 

  (iii)

Deeds of Disposal concerning obsolete assets;

 

  (v)

Deeds of Disposal concerning assets that are replaced with similar assets; and

 

  (vi)

Deeds of Disposal concluded by the Companies with reference to their own assets,
for an amount not exceeding, individually, Euro 250,000.00 (two hundred fifty
thousand/00) and, overall over the course of the Recovery Plan, Euro 800,000.00
(eight hundred thousand/00).

“Banks of Reference” means, for purposes of the definition of Applicable Rate,
UniCredit, MPS and Intesa Sanpaolo S.p.A.

“Junior Banks” means, collectively, BNL, MPS and Carisbo.

“Senior Banks” means, collectively, UniCredit and BPER.

“Change in Ownership” must be considered to have occurred contractually is
Manitex ceases to hold, directly or indirectly, a number of shares attributing a
right to vote at PM’s ordinary shareholders’ meeting equal to 100% of its share
capital and/or ceases to hold control over PM for any other reason whatsoever.

“Italian Civil Code” means Royal Decree no. 262 of March 1942, as subsequently
amended and supplemented.

“Original Agreements” means each deed or agreement, along with any ancillary
guarantee, schedule or document, existing as of the Execution Date between any
Lender, on one side, and one of the Companies on the other side, setting forth
the terms and conditions governing the lending, financial and/or
security/guarantee relationship related to the Exposures and forming the subject
matter of this Agreement, as amended by the Previous Restructuring Agreement.

“Senior Loan Agreement” means the agreement pursuant to which the Senior Loan
was granted.

“Put and Call Options Agreement” has the meaning set forth in Recital (H).

“Intercreditor Agreement” means the agreement to be entered into on even date
herewith among the Lenders and the Agent in relation to this Agreement.

 

9



--------------------------------------------------------------------------------

“Consolidated Receivables” means the unsecured receivables owed to the Lenders
by PM, already consolidated under the Previous Restructuring Agreement, for
total principal amount as of the Date of Reference of Euro 10,533,105.00,
indicated and allocated, with reference to each Lender, in Schedule 3 (MLT
Receivables).

“MLT Receivables” means, collectively, the Senior Receivables, the New BNL
Consolidated Sum and the New Consolidated Sum, with the exclusion, merely for
the sake of clarity, of the BPER Subordinated Receivables.

“Senior Receivables” means the receivables owed to BPER and UniCredit by PM
deriving from the Senior PM Loan (other than the BPER Subordinated Receviables),
as from time to time amended, equal to, as of the Date of Reference, a total
principal amount of Euro 11,701,233.00, indicated and allocated, with reference
to each Lender, in Schedule 3 (MLT Receivables).

“BPER Subordinated Receivables” means a portion of the receivables owed to BPER
by PM under the PM Senior Loan equal to, as of the Execution Date, a total
principal amount of Euro 5,000,000, governed by the provisions of Article 4
below (BPER Subordinated Receivables) and the Put and Call Options Agreement (as
from time to time amended).

“Date of Effect” means the date on which the Agent notified the fulfillment or
waiver, in whole or in part, of the conditions precedent provided under Article
13 (Conditions Precedent).

“Payment Date” means (i) in relation to the Self-Liquidating Credit Lines and to
the Signatory Credit Lines, the payment due date of each drawdown, or 31 March,
30 June, 30 September and 31 December of each calendar year depending upon the
techincal form of the credit line and the operating procedures of Lender;
(ii) in relation to the Financial Credit Lines, the 1st of March of each
calendar year; (iii) in relation to the New Consolidated Sum, the 31st December
of each calendar year; and (iv) in relation to the Senior Receivables, the 31st
of December of each calendar year, with the exception of the Payment Date of
Tranche B which will fall on 31 March 2026.

It is in any case agreed that if the credit lines governed by this Agreement
fall under the scope of application of article 120, second paragraph, letter b)
of the TUB and articles 3, third paragraph, and 4 of CICR resolution of 3 August
2016, on the basis of the relevant Lender’s determination, the interest accrued
on such credit lines must be paid on the 1 March immediately following the
expiry of each Interest Period.

“Date of Reference” means 30 September 2017.

“Execution Date” means the date of execution of this Agreement by all the
Parties.

 

10



--------------------------------------------------------------------------------

“Data of Assesment” means (i) each date that falls 30 (thirty) days after the
approval of the half yearly financial report of each Company and not after the
10th of October immediately following the end of the relevant half year; and
(ii) each date that falls 30 (thirty) days after the approval of the financial
statements of each Company and not after (A) the 10th of May immediately
following the end of the relevant year or (B) the 10th of July immediately
following the end of the relevant year in the event that the respective Company
has availed itself of the right provided under the second paragraph of article
2364 of the Italian Civil Code.

“Verification Date” has the meaning provided under Paragraph 10.4.

“Overdue Debts of Third Parties” has the meaning ascribed to such term in
Paragraph 7.3.1.

“Distributions” means:

 

  (a)

the dividends or other distributions (in cash or in kind) of share capital
and/or reserves and/or repayments of shareholders’ loans made by the Companies
in any form whatsoever;

 

  (b)

compensation for executives and directors who are Related Parties of the
shareholders of the Companies and any payment to the Related Parties of the
Companies’ shareholders.

“Permitted Distributions” means:

 

  (a)

the dividends or other distributions (in cash or in kind) of share capital
and/or reserves and/or repayments of shareholders’ loans made by O&S;

 

  (b)

compensation paid for executives and directors who are Related Parties of the
shareholders of the Compannies on the condition that such compensation honors
the provisions of Paragraph 12.26 below.

“Financial Documentation” means:

 

  (a)

the Original Agreements;

 

  (b)

this Agreement;

 

  (c)

each related deed establishing guarantees/security interests; and

 

  (d)

any document identified in writing as a Financial Document and entered into
collectively by the Companies and by all or some of the Lenders, as the case may
be.

“EBITDA”: means, with reference to the financial statements or the half yearly
financial report of PM, the algebraic sum of the following items of the income
statement:

 

  A)

Before tax results

 

  B)

Interest paid

 

11



--------------------------------------------------------------------------------

  C)

Interest received

 

  D)

Portion of results of shareholdings in affiliated enterprises and jointly
controlled enterprises, appraised using the net equity method

 

  E)

Non-recurring proceeds (costs)

 

  F)

EBIT = Operating Results = A + B – C +/– D +/– E

 

  G)

Depreciations/Appreciations

 

  H)

Amortizations

 

  I)

EBITDA = Gross Operating Results = F +/– G + H

“Excess Liquidity”: means, with reference to the financial statements approved
by PM with reference to 31 December of each year, the net cash flow calculated
as follows:

 

  A)

EBITDA

 

  B)

Taxes

 

  C)

Change in Net Working Capital

 

  D)

Investments

 

  E)

Divestments

 

  F)

Interest paid (Interest earned) in cash

 

  G)

Repayment of the principal portion of debt

 

  H)

Repayment of shareholders’ loans, with the exception of the repayment of the O&S
Shareholders’ Loan

 

  I)

Dividends and distributions received

 

  J)

Non-recurring proceeds and costs

 

  K)

Change in TFR fund and risks funds

Excess Liquidity = A – B +/– C – D + and – F – G + H + the +/– J +/– K

For purposes of this definition, Excess Liquidity shall not take into account
any early collections related to long-term commissions for a value exceeding
Euro 5,000,000.00, which shall be calculated in the years in which the
commission is performed in proportion to the portion actually completed.
Consequently, and for

 

12



--------------------------------------------------------------------------------

the sake of greater clarity, the Excess Liquidity of the following year shall be
adjusted in the opposite direction (or in other words not taking into account
the accounting reduction in the advances over the course of the year once the
commission acquired in the preceding year is completed).

Excess Liquidity shall be considered net of Euro 1,500,000 with reference to
each year.

“Exess Available Liquidity” means an amount equal to: (i) 80% of the Excess
Liquidity in the event that the Net Financial Debt/Ebitda Ratio is greater than
or equal to 7; (ii) 70% of the Excess Liquidity in the event that the Net
Financial Debt /Ebitda Ratio falls within the range of between (and including)
5.5 and 7 (but excluding such figure); (iii) 60% of the Excess Liquidity in the
event that the Net Financial Debt/Ebitda Ratio falls within the range of between
(and including) 4 and 5.5 (but excluding such figure); and (iv) 50% of the
Excess Liquidity in the event that the Net Financial Debt/Ebitda Ratio is lower
than 4.

“Material Adverse Effect” means any effect, event or circumstance that:

 

  (a)

prejudices the Companies’ capacity to fulfill in a timely manner their repayment
and/or payment obligations under the Financial Documentation the moment in which
they fall due; or

 

  (b)

has a material adverse effect on the legal, asset, income or financial situation
of the Companies; or

 

  (c)

prejudices the validity, legitimacy, enforceability or effectiveness of the
Financial Documentation; or

 

  (d)

prejudices the validity, legitimacy, effectiveness or enforceabiity against
third parties of the guarantees/security interests granted as guarantees
securing the Exposures; or

 

  (e)

has a material adverse effect on the implementation of what is envisaged under
the Recovery Plan.

“Expert” has the meaning ascribed to such term in Recital (G).

“Self-Liquidating Exposure” has the meaning set forth in Recital (F).

“Uncollateralized Exposure” has the meaning set forth in Recital (F).

“Exposures” means the Companies’ overall exposures in relation to (i) the MLT
Receivables; and (ii) the BT Credit Lines.

“Event” means a Potential Event and/or a Termination Event.

“Potential Event” means any event that on the basis of current information could
give rise to (with the passage of time, the mailing of a notice, the
determination of the seriousness related to the breach of any obligation
provided under the relevant agreement, subject to the limits provided hereunder,
or a combination of the same) a Termination Event.

 

13



--------------------------------------------------------------------------------

“Termination Event” means any of the events indicated in Article 14 (Express
termination clause, Termination due to breach and Conditions subsequent).

“Manitex Uncollateralized Loan” has the meaning provided under Recital (F).

“Senior Loan” means the pool loan in the original amount of Euro 76,500,000.00
granted to PM, O&S and Pilosio S.p.A. on 30 January 2009 by the Senior Banks, as
amended from time to time.

“PM Senior Loan” means the portion of the Senior Loan originally granted to PM,
the remaining principal balance of which is, as of the Execution Date, Euro
11,701,233.00.

“Manitex Shareholders’ Loans” means, collectively, the First Manitex
Shareholders’ Loan, the Second Manitex Shareholders’ Loan and the Manitex
Uncollateralized Loan.

“O&S Shareholders’ Loan” means, until the Merger is perfected, the Shareholders’
Loan disbursed by PM to O&S, for a total amount of Euro 1,500,000.00, in the
context of the Previous Restructuring Agreement, the repayment of which is
conditioned upon the full payment of the sum due to the Lenders.

“Qualified Lender” means a financial institution that is:

 

  (a)

a bank or other authorized entity resident for tax purposes in Italy, which is
qualified as a “bank authorized in Italy” within the meaning set forth in art.
1, paragraph 2, letter (d) of Legislative Decree no. 385 of 1 September 1993
that does not operate through a permanent organization located abroad;

 

  (b)

a permanent establishment in Italy of a bank or other entity authorized in a
member state of the European Union to engage in banking activities for which any
payment received in connection with the exposures deriving from this Agreement
is qualifiable as business income within the meaning set forth in articles 151
and 152, paragraph 1, of Presidential Decree no. 917 of 22 December 1986;

 

  (c)

a bank or other authorized entity not resident in Italy for tax purposes that is
entitled, pursuant to the provisions of a treaty against double taxation entered
into by Italy, to receive payments of interest from a person/entity resident in
Italy without a tax withholding;

 

  (d)

a company for the securitization of receivables within the meaning set forth in
law no. 130 of 30 April 1999, as subsequently amended and supplemented; or

 

14



--------------------------------------------------------------------------------

  (e)

a mutual fund (organismo di investimento collettivo del risparmio) within the
meaning set forth in article 1, paragraph 1, lett. k) of the TUF, that disburses
credit or invests in receivables using its own assets in accordance with arts.
46-bis et seq. of the TUF, or a similar entity.

“Merger” has the meaning set forth in Recital (E).

“Business Day” means any day (other than a Saturday or Sunday) on which banks
are open to the public for ordinary business in Milan and Modena.

“Manitex’s Commitment” has the meaning set forth in Recital (I).

“Debt Taken Over” means the debt taken over by PM in accordance with the
Previous Restructuring Agreement, for a total amount of Euro 2,492,329.00
indicated, with reference to each Lender, in Schedule 3 (MLT Receivables).

“Financial Debt” means the algebraic sum of the following items entered in the
balance sheet of the financial statements or the half yearly financial
statements forming part of the half yearly financial report:

 

  (a)

bonds excluding those the payment of which (with regard to principal, interest
and ancillary costs) is conditioned upon the prior full payment of all sums due
to the Lenders;

 

  (b)

convertible bonds;

 

  (c)

debts owed to banks including by way of example, the Ri.Ba. (bank advances on
invoices);

 

  (d)

debts owed to other lenders, including by way of example, in addition to the
debts owed to companies that are directly or indirectly controlled, (i) the
principal portion of the financial leasing payments/installments not yet paid
and (ii) any increase after the Execution Date in the net sums obtained through
pro-solvendo factoring transactions;

 

  (e)

other transactions (including forward purchases/sales) that have the same effect
as a financial debt under the Acounting Standards; and

 

  (f)

indemnity or repayment obligationsn related to any type of guarrantee, bank
guarantee, letter of credit or other simialrinstrument issued by a bank or
financial intermediary, due following the enforcement of the relevantt
indemnity, guarantee, bank guarantee, letter of credit or other similar
instrument.

“Permitted Financial Debt” means:

 

  (a)

the Financial Debt under the Financial Documentation;

 

15



--------------------------------------------------------------------------------

  (b)

the Financial Debt permitted under this Restructuring Agreement;

 

  (c)

the O&S Shareholders’ Loan and the Shareholders’ Loans the payments of which
(for principal, interest and ancillary costs) are conditioned upon the prior
full payment of all sums due to the Lenders (including, inter alia, the Manitex
Shareholders’ Loans);

 

  (d)

the outstanding Financial Debt vis-à-vis Banca IFIS S.p.A. on the Date of
Reference as pro solevendo factoring for an overall amount equal to Euro
3,325,000 (or the Financial Debt replacing such line, up to an amount equal to
Euro 3,325,000);

 

  (e)

the Financial Debt that may be assumed by PM following the execution of
short-term credit lines (including the pro-solvendo factoring credit lines)
other than the BT Credit Line and the outstanding Financial Debt vis-à-vis Banca
IFIS S.p.A. indicated under letter (d) above, up to a maximum total amount, for
the entire term of the Plan, of Euro 1,675,000.00 (un million six hundred
seventy five thousand /00), to be used excluvely in the form of self-liquidating
credit lines (or pro solvendo factoring) and provided that the legal
representative of the Companies attesting in writing that the necessity of
further credit lines is not arising from the granting of
extensions/reschedulings for a period exceeding the relevant time-periods
provided pursuant to the Plan and the terms generally applied but is aimed at
supporting the growth of the turnover.

 

  (f)

debts for recourse and/or indemnity deriving from the enforcement of guarantees,
letters of credit or other siilar instruments issued by a bank or other lender
in the Companies’ interest under this Agreement;

 

  (g)

the Financial Debt contracted by the Companies for the repayment of sums due to
the Lenders under this Agreement;

 

  (h)

starting from the perfection of the Merger, the Financial Debt currently owed by
Air Service to BPER under the credit line in the principal amount of Euro
220,000.00;

 

  (i)

the Financial Debt not falling under paragraphs (a) through (g) aboe, that is
contracted by the Companies starting on 30 June 2021 in order to replace the BT
Credit Lines with credit lines in the same amount and having the same
characteristics

“Net Financial Debt” means, with reference to the financial statements and the
half yearly financial report of PM, the amount equal to the sum of the amounts
corresponding to the following items:

 

  (a)

Financial Debt net of the BPER Subordinated Receivables;

 

16



--------------------------------------------------------------------------------

  (b)

financial receivables that are due and payable, provided that they are not
subject to Encumbrances and available liquidity (bank and postal deposits,
checks, cash and valuables) and assets deriving from financial instruments and
derivative instruments, provided they are not subject to Encumbrances; and

 

  (c)

any financial receivable owed to PM by other companies directly or indirectly
controlled by PM.

“Deferred Interest Conolidated Loan” means the interest accrued on the
Consolidated Receivables until the date of entry into effect of the Previous
Restructuring Agreement, for a total amount of Euro 357,988.00 indicated, with
reference to each Lender, in Schedule 3 (MLT Receivables).

“Senior Loan Mortgage” means the first ranking mortgage established on
30 January 2009 by PM in favor of the Senior Banks on the building owned by the
same and located at Via Modenese, 4985, San Cesario sul Panaro (Modena),
securing, inter alia, the Companies’ obligations arising under the Senior Loan.

“Lenders” has the meaning ascribed to such term in the heading above.

“Bankruptcy Law” means Royal Decree no. 267 of 16 March 1942, as subsequently
amended and supplemented.

“Laws” means all primary and secondary provisions of law, court orders, decrees,
municipal statutes, judgments, awards, judicial, arbitral, administrative,
ministerial or regulatory rulings or any other binding provision or provision
applicable to the person/entity against whom such term is used; and “Law” means
any of the foregoing.

“Linee BT” means, collectively, the Self-Liquidating Credit Lines, the Financial
Credit Lines and the Signatory Credit Lines.

“Self-Liquidating Credit Lines” means the short-term credit lines usable by the
Companies in the technical form of discounts on receivables subject to paymente
or advance on invoices (Italy or abroad) subject to the limits of the credit
line indicated, with refernece to each Company and each Lender, in Schedule
5.1.2 (Self-Liquidating Credit Lines).

“Financial Credit Lines” means the short-term credit lines usable by the
Companies in the form of an overdraft facility subject to the limits of the
credit line indicated, with reference to each Company and to each Lender, in
Schedule 5.2.2 (Financial Credit Lines).

“Signatory Credit Lines” means the short-term signatory credit lines usable by
the Companies subject to the limits of the credit line indicated, with reference
to each Company and each Lender, in Schedule 5.3.2 (Signatory Credit Lines),
including the New Signatory Credit Lines.

“BNL Signatory Credit Lines” has the meaning set forth in Paragraph 5.3.1.

 

17



--------------------------------------------------------------------------------

“Majority of the Lenders” means the majority of the Lenders equal to 66.67% of
the Exposures outstanding as of the date on which the calculation of the
Majority of the Lenders is requested (it being agreed, to the extent necessary,
that the BPER Subordinated Receivables shall not be taken into account for the
calculation of the Majority of the Lenders).

“BT Credit Lines Majority of the Lenders” means the majority of the Lenders
equal to 66.67% of the credit lines outstanding with reference to the BT Credeit
Lines as of the date on which the calculation of the BT Credit Lines Majority of
the Lenders is requested.

“Mandato” has the meaning set forth in Paragraph 8.1.

“Manitex” has the meaning set forth in Recital (E).

“New Signatory Credit Lines” means the short-term signatory credit lines granted
by the Junior Banks in the context of the Previous Restructuring Agreement in
the total amount of Euro 2,000,000.

“New Consolidated Sum” has the meaning set forth in Paragraph 3.2.1.

“New BNL Consolidated Sum” has the meaning set forth in Paragraph 3.3.1.

“Net Interest Paid”: means the algebraic sum between:

A) interest paid (including the interest paid on subordinated loans, leasing
agreements, debenture loans);

B) interest earned.

D) Net Interest Paid = A - B

For purposes of the calculation of the Net Interest Paid, the expenses and bank
fees (which will therefore be excluded from the calculation of EBITDA) will be
included.

“Financial Parameters” means the Financial Parameters referred to in Article 10
(Financial Parameters) of this Agreement.

“Related Parties” has the meaning set forth in Consob Regulation 17221 of
12 March 2010.

“Net Equity” means, with reference to the financial statements and the half
yearly financial report of each Company, the sum of: share capital, share
premium reserves, legal reserves, treasury share reserves, statutory reserves
and other reserves (with the exclusion of the appreciation reserves), BPER
Subordinated Receivables, non-interest-bearing Shareholders’ Loans subordinated
to the repayment of the Exposures (including the Manitex Shareholders’ Loans)
plus/minus profits/losses fo the year and profits/losses carried forwarrd, minus
treasury shares, minus receivables owed by shareholders for capital that was
subscribed by not paid, minus dividends approved by resolution.

 

18



--------------------------------------------------------------------------------

“Pledge on PM Shares” means the pledge granted on 30 January 2009 by PM’s
shareholders in favor of the Senior Banks on all of PM’s shares, subequently
supplemented and amended on 16 March 2011 and 15 January 2015, as security,
inter alia, for the Companies’ obligations arising under the Senior Loan.

“Interest Period” means the period of calculation of interest (i) in relation to
the Self-Liquidating Credit Lines and the Signatory Credit Lines (a) having a
term equal to the term of each drawdown, or in other words (b) having a term of
3 months expiring on 31 March, 30 June, 30 September and 31 December of each
calendar year, depending on the technical form of the credit line and the
operating procedures of each Lender; (ii) in relation to the Financial Credit
Lines, having a term of 12 months expiring on the 31st of December of each
calendar year; and (iii) in relation to the MLT Receivables, having a term of 12
months expiring on the 31st of December of each calendar year (it being agreed
with reference to Tranche B that the first Interest Period shall start on
1 April 2022 and the last Interest Period shall expire on 31 March 2026).

It is in any case agreed that if the credit lines call under the scope of
application of article 120, second paragraph, letter b) of the TUB and articles
3, third paragraph, and 4 of CICR resolution of 3 August 2016, on the basis of
the determination of the Lender in question, the Interest Period shall have an
annual term, coinciding with the calendar year.

“Recovery Plan” has the meaning set forth in Recital (D).

“Previous Recovery Plans” has the meaning set forth in Recital (B).

“First Manitex Shareholders’ Loan” has the meaning set forth in Recital (E).

“Accounting Standards” means the Accounting Standards issued by the
International Accounting Standards Board (I.A.S.B.), applied in line with the
Companies’ past practice and, in any case, correctly. It is expressly agreed
that, for the sole purpose of calculating the Financial Parameters, the
Accounting Standards in force as of 31 December 2017 shall apply (and shall
continue to apply).

“Insolvency Proceedings” means any of the Insolvency Proceedings provided under
Italian law (including bankruptcy, composition with creditors (also in
accordance with article 161, sixth paragraph, of the Bankruptcy Law), choate
administrative liquidation and extraordinary administration of large enterprises
in financial difficulty), any proceedings envisaged under foreign laws and
having purposes and/or effects similar to insolvency proceedings provided under
Italian law.

“Second Manitex Shareholders’ Loan” has the meaning set forth in Recital (E).

 

19



--------------------------------------------------------------------------------

“Auditing Firm” means Deloitte and Touche S.p.A. or other primary auditing firm
registered with the special register kept by Consob referred to in art. 161 TUF
or referred to in the regulations that may be issued by the Ministry of the
Economy and Finance pursuant to the provisions of Legislative Decree no. 39 of
27 January 2010, that the Companies may appoint to replace such firm.

“Applicable Rate” means:

 

  (a)

the Euribor percentage rage having a term equal to the term provided for each
drawdown or 3 (three) months depending upon the method used by each Lender with
reference to the Self-Liquidating Credit Lines and the Signatory Credit Lines,
divided by 360 set by the Banking Federation of the European Union for the
period of reference and indicated on the page REUTER ATIA 01 determined 5
Business Days prior to the start date of the relevant Interest Period. If such
page were replaced or ceased to be available or the rate were not available on
the same, the Agent will be entitled to indicate, after consulting with the
Lenders, another page or service capable of indicating the relevant rate; or

 

  (b)

if it is not possible to determine the rate referred to in letter (a) above in
relation to an Interest Period, the arithmetic average (rounded up to the higher
fourth decimal) of the rates provided to the Agent, at the latter’s request, and
offered in Euro for the number of months corresponding to each Interest Period
by the Banks of Reference to primary banks in the context of the European
interbank market, determined approximately at 11:00 CET of the 5th Business Day
prior to the start of the related Interest Period.

If the rate referred to in point (b) is not available, the Agent shall notify
such circumstance to the Companies and the Agent and the Companies shall
commence negotiations in good faith for a period not to exceed 2 Business Days
aimed at the achievement of an agreement on the criteriafor the determination of
an alternative reference rate. If such agreement were not reached within the
above-mentioned 2 Business Days, the Applicable Rate will be equal to the
average of the annual percentage rate applicable to each Lender for the
procurement of the funds for the amount equal to the Exposure of the relevant
Lender. It is in any case agreed that if the Euribor rate as determined above
were lower than zero, the same will be considered, for purposes of this
Agreement, equal to zero.

“Tranche A” means, collectively (i) the Senior Receivables owed to UniCredit by
PM and (ii) a portion of the Senior Receivables owed to BPER by PM, in the total
amount of Euro 8,699,404.00, indicated and allocated, with reference to each
Lender, in Schedule 3 (MLT Receivables) and governed under Paragraphs 3.1.1 and
3.1.2 below.

“Tranche B” means a portion of the Senior Receivables owed to BPER by PM, in the
total amount of Euro 3,001,829.00, governed by Paragraphs 3.1.3 and 3.1.4 below.

 

20



--------------------------------------------------------------------------------

“TUB” or “Testo Unico Bancario” (Consolidated Banking Act) means Legislative
Decree no. 385 of 1 September, as subsequently amended and supplemented.

“TUF” or “Testo Unico della Finanza” (Consolidated Finance Act) means
Legislative Decree no. 58 of 24 February 1998, as subsequently amended and
supplemented.

“Encumbrances” means:

 

  (a)

in relation to the real estate properties, any mortgage, lien, seizure,
attachment, confiscation, other encumbrance or charge or anything else that
gives rise to transcriptions or registrations on the Companies’ real estate
properties;

 

  (b)

in relation to shareholdings, any right of pledge, usufruct, pre-emption, option
rights (excluding the option rights granted by law to existing shareholders),
seizure, confiscation, other encumbrance or restriction and/or limitation on the
circulation and/or transfer of shareholdings;

 

  (c)

in relation to cash sums or investments in financial instruments (as described
in art. 1, paragraph 2, of Legislative Decree no. 58 of 24 February 1998), any
right of pledge (even in the form of an irregular pledge within the meaning set
forth in art. 1851 of the Italian Civil Code), seizure, attachment,
confiscation, escrow account or guarantee, including a revolving guarantee of
receivables;

 

  (d)

in relation to receivables, any seizure, confiscation, other encumbrance or
assignment of the same by way of security;

 

  (e)

in relation to the other movable assets, any right of pledge, lien, seizure,
attachment, confiscation, enforcement or other encumbrance having similar
effects.

“Permitted Encumbrances” means:

 

  (a)

any Encumbrance existing as of the Execution Date, as indicated in Schedule 1.2
(Encumbrances as of the Execution Date);

 

  (b)

the Mortgage Senior Loan;

 

  (c)

the Pledge over PM Shares;

 

  (d)

any Encumbrance established in accordance with this Restructuring Agreement; and

 

  (e)

any Encumbrance deriving automatically from provisions of law, excluding the
Encumbrances deriving from any breach of provisions of law and/or any omission
by the Companies.

 

1.3

Interpretation

 

  (a)

The recitals and schedules hereto constitue an integral and substantive part of
this Agreement.

 

21



--------------------------------------------------------------------------------

  (b)

Terms defined in the plural shall be deemed defined also in the singular, and
vice-versa.

 

  (c)

Any reference contained in this Agreement to a given gender (male or female)
shall include, as a rule, all genders.

 

  (d)

The presence of a table of contents, the subdivision of the Agreement into
articles, paragraphs, subparagraphs or anything else and the inclusion of
headings is solely for ease of reference and, therefore, they must not be taken
into account for purposes of the interpretation of this Agreement.

 

  (e)

Unless otherwise indicated, references to Recitals, Articles, Paragraphs and
Schedules shall be interpreted as references to the recitals, articles,
paragraphs and schedules of this Agreement.

 

  (f)

The expressions “undertakes to ensure that …”, “shall ensure that …” and the
like used in this Agreement, as well as references to agreements to be executed
and legal acts and contracts to be carried out/concluded by a party other than
that who undertakes the relevant obligation, shall entail a promise
concernignthe obligation of a third party act, pursuant to and for purposes of
article 1381 of the Italian Civil Code.

 

  (g)

Unless otherwise specified, the terms “control”, “controlling company/parent
company” and “controlled company/subsidiary” indicate the control relationships
referred to in article 2359, paragraph 1, nos. 1 and 2, and paragraph 2, of the
Italian Civil Code.

 

  (h)

References to a person/party include references to his/her/its successors and
assigns.

 

  (i)

References to a document included as part of the Financial Documentation or to
another document shall be deemed to be to such document as amended from time to
time.

 

  (j)

Unless otherwise provided, reference to periods of one month or more than one
month are to be deemed to the period starting on a day of the calendar month and
ending on the numerically corresponding day of the following calendar month or
other month of expiry, it being agreed that:

 

  (i)

if the numerically corresponding day is not a Business Day, the period shall end
on the first immediately following Business Day or, if such Business Day falls
in the following month, the immediately preceding Business Day;

 

22



--------------------------------------------------------------------------------

  (ii)

If there is no numerically corresponding day in the month of expiry, the period
shall end on the last Business Day of the month of expiry; and

 

  (iii)

notwithstanding the provisions of point (i) above, a period that begins on the
last Business Day of a month shall end on the last Business Day of the following
month or of the month of expiry.

 

  (k)

Any use of the term “including” will be interpreted as if it were followed by
the expression “without any limitation”.

 

2.

COORDINATION PROVISIONS

 

  2.1

Provisions for coordination with the Previous Restructuring Agreement. The
Parties agree that, starting on the Date of Effect, the Exposures of the Lenders
owed by the Companies, already forming the subject matter of the Previous
Restructuring Agreement, will be governed by the provisions of this Agreement,
which therefore supersede and replace, without any novative effect, the
provisions of the Previous Restructuring Agreement, without prejudice to the
guarantees granted, confirmed and/or extended under the Previous Restructuring
Agreement. In the event of discrepancy between the provisions of the Previous
Restructuring Agreement and the provisions hereof, the latter provisions shall
prevail.

 

  2.2

Provisions for coordination with the Merger. The Parties agree that following
the perfection of the Merger and without prejudice to applicable provisions of
law, all references to PM, to O&S or to the Companies set forth in this
Agreement shall be deemed to refer - mutatis mutandis - to PM as the surviving
company following the Merger.

 

3.

MLT RECEIVABLES

The provisions governing the MLT Receivables shall be amended in accordance with
the provisions of this Agreement, without giving rise to any novative effect in
accordance with the express will of the Parties, it being agreed that each
respective Original Agreement shall continue to apply to the extent not
incompatible with the provisions of this Agreement. The Companies undertake to
enter into and execute all deeds, agreements, documents and to take all actions
which, as a result of the amendments provided under this Agreement, may become
necessary, in the Lenders’ reasonable opinion, in order to confirm the
maintenance of the validity and enforceability of the guarantees granted in
relation to the MLT Receivables, that are deemed in such context confirmed in
their original terms, except as provided under this Agreement. More
specifically, the Companies undertake to execute, by and no later than 30
Business Days from the Date of Effect and by means of an act which complies, in
form and substance, with the form attached sub Schedule 3 (Reschedulin Deed), a
rescheduling deed in notarial form aimed at alowing for annotations
(annotazioni) – if permitted by the competent property register (conservatoria)
– in relation to the Senior Loan Mortgage.

 

23



--------------------------------------------------------------------------------

  3.1

Senior Receivables

 

  3.1.1

Repayment Tranche A. Except as provided under Article 7 (Early Repayments)
below, the repayment of principal of the Tranche A Senior Receivables shall be
made by PM on an annual basis, starting from the Payment Date falling on
31 December 2019, in accordance with the amortization plan indicated – with
reference to each Senior Bank —in Schedule 3.1.1 (Senior Receivables
Amortization Plan), it being agreed that the full repayment of Tranche A of the
Senior Receivables shall be made by PM by and no later than 31 December 2025.

 

  3.1.2

Interest Tranche A. Starting from the Date of Effect, interest will accrue at a
fixed rate equal to 350 basis points per annum on Tranche A of the Senior
Receivables. Such interest shall be due and payable and, therefore, will have to
be paid, in arrears, at the expiry of each Interest Period in which they
accrued.

 

  3.1.3

Repayment Tranche B. Except as provided under Article 7 (Early Repayments), the
repayment of principal of Tranche B of the Senior Receivables shall be made by
PM in full in a single payment by and no later than 31 March 2026, as indicated
in Schedule 3.1.1 (Senior Receivables Amortization Plan).

 

  3.1.4

Interest Tranche B. Starting from the Date of Effect and until (and including)
31 March 2022, interest shall not accrue on Tranche B of the Senior Receivables.
Starting on 1 April 2022, interest at a fixed rate of 350 basis points per annum
shall accrue on Tranche B of the Senior Receivables. Such interest shall be due
and payable and, therefore, will have to be paid, in arrears at the expiry of
each Interest Period in which they accrued.

 

  3.2

New Consolidated Sum

 

  3.2.1

The Parties agree that the receivables owed to BPER, UniCredit and MPS deriving
from the Consolidated Receivables and the Debt Taken Over, for a total amount of
Euro 12,115,433.00, are consolidated and rescheduled at the terms and conditions
set forth below (collectively, the “New Consolidated Sum”).

 

  3.2.2

Repayment. Except as provided under Article 7 (Early Repayments) below, the
repayment of principal of the New Consolidated Sum shall be made by PM on an
annual basis, starting from the Payment Date falling on 31 December 2019, in
accordance with the amortization plan set forth in Schedule 3.2.2 (New
Consolidated Sum Amortization Plan), it being agreed that the full repayment of
the New Consolidated Sum shall be made by PM by and no later than 31 December
2025.

 

  3.2.3

Interest. Starting from the Date of Effect, interest at a fixed rate of 350
basis points per annum shall accrue on the New Consolidated Sum. Such interest
shall be due and payable and therefore must be paid in arrears at the expiry of
each Interest Period in which they accrued.

 

24



--------------------------------------------------------------------------------

  3.2.4

Deferred Interest on the Consolidated Sum. The Parties agree that the Deferred
Interest on the Consolidated Sum shall be paid in full by and no later than
31 December 2018.

 

  3.3

BNL Consolidated Receivables and BNL Debt Taken Over

 

  3.3.1

The Parties agree that the receivables owed to BNL and deriving from the
Consolidated Receivables and the Debt Taken Over, for a total amount of Euro
910,000.00 (nine hundred ten thousand), are consolidated and rescheuled at the
terms and conditions set forth below (collectively, the “New BNL Consolidated
Sum”).

 

  3.3.2

Repayment. Except as provided under Article 7 (Early Repayments) below, the
repayment of principal of 50% of the New BNL Consolidated Sum shall be made by
PM -using the sums made available by Manitex in accordance with Manitex’s
Commitment—by and no later than 31 December 2018. Subject to the payment of 50%
of the New BNL Consolidated Sum and the fully reimboursement on the payment due
dates provided under this Agreement of the Self-Liquidating Credit Lines
existing at BNL, Financial Credit Lines existing at BNL and the BNL Signatorty
Credit Lines cancellation of the securities which have been granted) (the “BNL
BT Lines Repayment”), BNL irrevocably waives, with such waiver to apply now and
in the future, the remainder of the New BNL Consolidated Sum, with the
consequent release of the Company from any obligation under (or related to) the
remaining New BNL Consolidated Sum. With regard to the BNL BT Lines Repayment,
PM acknowledge that if, for any reason the sums of the Manitex’s Commitment will
not be sufficient to met the fully BNL BT Lines Repayment on the related payment
due date, Manitex has undertook, both then and now and in addition to the
Manitex’s commitment, to ensure that the Companies can fully carry out the BNL
BT Lines Repayment on the relevant payment due date.

 

  3.3.3

Interest. Starting from the Date of Effect, interest shall accrue on the New BNL
Consolidated Sum at the fixed rate of 350 basis points per annum. Such interest
shall be due and payable, and therefore must be paid, on 31 December 2018.

 

4.

BPER SUBORDINATED RECEIVABLES

 

  4.1

Subject to the fulfillment of the Conditions Precedent provided under Article 13
(Conditions Precedent) BPER undertakes, (i) also in the context of eventual
Insolvency Proceedings involving PM, not to demand and/or accept the payment of
the BPER Subordinated Receivables except following the full repayment of any and
all existing or future bank

 

25



--------------------------------------------------------------------------------

 

financial receivables owed by PM; and (ii) to waive the BPER Subordinated
Receivables up to an amount equal to Euro 4,999,000 any time PM may incur losses
(and for an amount corresponding to the loss, up to the amount of Euro
4,999,000). In any case, the nominal amount of the BPER Subordinated Receivables
may never be, for any reason and under any circumstances whatsoever, lower than
Euro 1,000.00 (one thousand/00). The waiver shall apply at the ratio of one Euro
of BPER Subordinated Receivables for each Euro of loss. The BPER Subordinated
Receivables shall be governed, as regards their possible transfer to Manitex, by
the Put and Call Options Agreement (as amended by the Agreement Amending the Put
and Call Options Agreement).

 

  4.2

The Parties agree that interest shall not continue to accrue on the BPER
Subordinated Receivables.

 

5.

BT CREDIT LINES

 

  5.1

Self-Liquidating Credit Lines

 

  5.1.1

The terms and conditions governing the Self-Liquidating Credit Lines shall be
amended in accordance with the provisions of this Agreement, without however
giving rise to novative effect by the Parties’ express will, it being agreed
that the provisions of each respective Original Agreement shall continue to
apply to the extent not incompatible with the provisions of this Agreement.

 

  5.1.2

The Lenders undertake to ensure to the Companies - in accordance with the
Recovery Plan – that the Self-Liquidating Credit Lines are maintained in force,
in the total amount of Euro 20,947,000.00 (indicated and allocated, with
reference to each Lender and each Company, in Schedule 5.1.2 (Self-Liquidating
Credit Lines)), at the terms and conditions provided under this Agreement and
under each Original Agreement to the extent that the latter is not incompatible
with the provisions hereof. For purposes of the foregoing, the Parties agree
that, starting from the Date of Effect, the sums available under the the
Signatory Credit Lines granted by MPS existing as of the Execution Date shall be
reduced by a total amount of Euro 700,000.00 (seven hundred thousand/00) and,
consequently, a corresponding credit line shall be made available to the
Companies to be used as a Self-liquidating Credit Line, on the basis of the
provisions of this Paragraph 5.1. The Parties agree that the above-mentioned
increase in the sums made available under the Self-Liquidating Credit Lines by
MPS may take place solely at the moment in which the drawdowns/withdrawals
existing under the Signatory Credit Lines are lower than Euro 872,157.00 (eight
hundred seventy two thousand one hundred fifty seven/00). It is agreed that,
starting from the perfection of the Merger, the Self-Liquidating Credit Lines -
for the amounts indicated above and in accordance with the conditions provided
under this Agreement – shall be considered granted in their entirety to PM as
surviving company following the Merger.

 

26



--------------------------------------------------------------------------------

  5.1.3

The Self-Liquidating Credit Lines are in place until 31 December 2018 and - with
the exception of Self-Liquidating Credit Lines existing at BNL which shall be
made available until 31 December 2018 but will not be subject to further renewal
– shall be tacitly renewed on a year-to-year basis for the same amounts until
31 December 2021, unless as of the date of any renewal a Termination Event
and/or a Potential Event exists (provided that with reference to the Potential
Event that has occurred, the same is deemed as such by the Majority of the BT
Credit Lines Lenders). It is agreed and understood that, if no Event is
existing, the Companies shall be entitled to request an advance on receivables
and/or invoices even if the payment due date of the above-mentioned receivables
and/or invoices is later than 31 December, it being agreed that the Companies
may not, in any case, request an advance on receivables and/or invoices falling
due after 31 December 2021 (or, with reference to the Self-Liquidating Credit
Lines existing at BNL, after 31 December 2018).

 

  5.1.4

The Self-Liquidating Credit Lines may be used freely/promiscuously (with the
exception of UniCredit, for which the sublimits set forth in forth in Schedule
5.1.2 (Self-Liquidating Credit Lines) shall apply) in the methods of discounting
receivables subject to payment or advances on invoices (Italy or abroad) with
the Companies’ commitment (i) where permitted by the contractual relationship
giving rise to such receivable, to assign, at the relevant Lender’s request, the
receivable subject to advance and the right on the part of the relevant Lender
to provide notice bearing a date certain at law, of the assignment or to obtain
the assigned debtor’s acceptance bearing a date certain at law; (ii) to channel
the above-mentioned instruments and/or flows to the Lender which made the
advance, providing together with the requests for advances on receiables
represented by invoices, if the receivable has not been assigned, a copy of the
notice forwarded to the debtor/debtors with copy to the relevant Lender) in
which the Company that owns the receivable to be advanced notifies that the
domicile for the payment of such invoices must be the the Lender which granted
the advance; and (iii) not to submit to the Lenders receivables having a payment
due date exceeding 150 days with respect to the date of issuance of the invoice
of the relevant instrument submitted (with the exception of the Self-Liquidating
Credit Lines made available by BNL, in relation to which receivables having a
payment due date exceeding 120 days may not be presented), and in any case with
a payment due date falling after 31 December 2021 (or, with reference to the
Self-Liquidating Credit Lines in place at BNL, after 31 December 2018).

 

27



--------------------------------------------------------------------------------

  5.1.5

Each Lender (i) will be entitled to reject the trade receivables where such
receivables do not meet, or the related documentation does not meet, the
eligibility criteria applied by the relevant Lender (it being agreed that the
impossibility of assigning the receivables provided under the underlying
agreements shall not constitute a justified reason to reject the related trade
receivable); and (ii) shall advance an amount equal to 100% of the trade
receivable subject to advance.

 

  5.1.6

Intercompany advances willl not be permitted using the Self-Liquidating Credit
Lines, with the exception of the advances related to receivables and/or invoices
owed by companies directly or indirectly controlled by PM (as represented in
Schedule 5.1.6 (Subsidiaries)) subject to the limits of 20% of the
Self-Liquidating Credit Lines granted by each Lender to each Company.

 

  5.1.7

The Self-Liquidating Credit Lines must be used by the Companies in accordance
with a principle of equal treatment of the Lenders granting them, also with
reference to the impossibility of assigning receivables provided under the
underlting agreements, taking into account the amount made available by each
Lender and the term of the trade receivable subject to advance.

 

  5.1.8

Interest.

 

  (a)

Starting from the Date of Effect, interest shall continue accrue on the
Self-Liquidating Credit Lines at an interest rate equal to (i) the Applicable
Rate plus 175 basis points for drawdowns made subject to successful payment
(salvo buon fine); and (ii) the Applicable Rate plus 200 basis points for
drawdowns made as advances on invoices.

 

  (b)

The interest accrued under the Previous Restructuring Agreement and not overdue
as of (but excluding) the Date of Effect and the interest referred to in point
(a) above, shall be due and payable, and therefore will have to be paid, in
arrears, at the expiry of each Interest Period in which they accrued.

 

  (c)

Any interest accrued on the Self-Liquidating Credit Lines under the Previous
Restructuring Agreement overdue and not paid by the Companies within 10 (ten)
days of the Date of Effect.

 

  5.1.9

Non-renewal / Termination / Expiry

 

  (i)

In the event of non-renewal by one or more Lenders of the relevant
Self-liquidating Credit Line in accordance with Paragraph 5.1.3 above, such
Lender shall inform the Companies and the Agent of the non-renewal, with at
least 30 (thirty) days advance notice prior to the date of expiry of its credit
line and the Agent shall call the other Lenders having

 

28



--------------------------------------------------------------------------------

 

exposures under the Self-Liquidating Credit Lines within 3 (three) Business Days
of the receipt of notice of the non-renewal such that they may decide, through a
decision made by the Majority of the BT Credit Lines Lenders, whether to avail
themselves of the right not to renew the BT Credit Lines in favor of the
Companies (with at least 10 Business Days advance notice).

 

  (ii)

If non-payments, in whole or in part, should occur with respect to one or more
of the trade receivables subject to discount and/or pertaining to invoices
subject to advaance in the context of the drawdown/use of the Self-Liquidating
Credit Lines, the related debtor Company shall reimburse to the relevant Lender
the related amount within a maximum term of 20 (twenty) Business Days from the
written notice of non-payment received from the relevant (the “Self-Liquidating
Credit Lines Term”). Each Lender remains in any case entitled to agree that the
unpaid trade receivable be replaced with another trade receivable deemed
suitable by the relevant Lender or to enter into a different written agreement
with the borrower Company. Provided that the amount of the unpaid receivable is
greater than 10% of the drawdowns of the Self-Liquidating Credit Lines in place
at the Lender that received the unpaid receivable/receivables, the latter will
be entitled to terminate the contratual relationship related to the
Self-Liquidating Credit Lines if, within the Self-Liquidating Credit Lines Term,
the borrower Company has not repaid the related amount including costs and
expenses or replaced the unpaid trade receivable as an alternative to the
repayment as described above, unless otherwise agreed in writing between the
relevant Company and the relevant Lender. In such circumstance, the Lender in
question will also be entitled, upon providing disclosure to the borrower
Company and the Agent, to suspend the drawdown/use of the Self-Liquidating
Credit Lines granted and shall promptly inform the Agent, if it should make such
decision, of the termination of the contractual relationship related to its
Self-liquidating Credit Line and the Agent shall call the other Lenders having
exposures under the BT Credit Line within 2 (two) Business Days of the receipt
of the notice from the Lender in question such that they may decide, through a
decision by the Majority of the BT Credit Line Lenders (for which majority, for
purposes of this Paragraph, the Lender that exercised its right to terminate the
relationship shall not be counted), whether to exercise the right to declare the
BT Credit Lines terminated against the Companies pursuant to article 1454 of the
Italian Civil Code (and in any case following a formal demand

 

29



--------------------------------------------------------------------------------

 

allowing for a grace period of at least 10 Business Days), it being agreed that
the availability of the BT Credit Lines, in each Lender’s discretion, may be
blocked pending the above-mentioned term of 2 (two) Business Days, without any
need to provide further notifications to the Company.

 

  (iii)

In the event of non-renewal or termination of the Self-Liquidating Credit Lines
in the situations envisaged under this Paragraph 5.1.9 and, in any case, in the
event that the final expiry of 31 December 2021 is reached, the full repayment
of the Self-Liquidating Credit Lines must be in any case made by the Companies
by and no later than 30 (thirty) days from th non-renewal or termiantion or the
expiry of the Self-Liquidating Credit Lines.

 

  (iv)

It is agreed that the Self-Liquidating Credit Lines in place at BNL shall remain
in force until 31 December 2018, without any right to renew, and shall be,
therefore, repaid in full by the Company by and no later than 31 December 2018.

 

  5.2

Financial Credit Lines

 

  5.2.1

The terms and conditions governing the Financial Credit Lines shall be amended
in accordance with the provisions of this Agreement, without however giving rise
to novative effect by the Parties’ express will, it being agreed that the
provisions of each respective Original Agreement shall continue to apply to the
extent not incompatible with the provisions of this Agreement.

 

  5.2.2

The Lenders undertake to ensure to the Companies - in accordance with the
Recovery Plan - the maintenance of the Financial Credit Lines in force for a
total amount equal to Euro 992,000 (indicated and divided, with reference to
each Lender, in Schedule 5.2.2 (Financial Credit Lines), at the terms and
conditions set forth in this Agreement and in each Original Agreement. It is
agreed that, starting from the perfection of the Merger, the Financial Credit
Lines – in the amounts indicated above and in accordance with the conditions
provided under this Agreement – shall be considered granted in their entirety to
PM as the surviving company following the Merger.

 

  5.2.3

The Financial Credit Lines are in place until 31 December 2018 and – with the
exception of the Financial Credit Lines in place at BNL which shall be in place
until 31 December 2018 but will not be subject to further renewal – will be
tacitly renewed on a year-to-year basis in the same amounts until 31 December
2021, unless as of the date of any renewal, a Termination Event and/or un
Potential Event exists (provided that with reference to the Potential Event that
has occurred, the same is deemed as such by the Majority of the BT Credit Lines
Lenders).

 

30



--------------------------------------------------------------------------------

  5.2.4

The Financial Credit Lines may be used by the Companies in the form of an
overdraft facility.

 

  5.2.5

The Financial Credit Lines must be used by the Companies in accordance with the
principle of equal treatment of the Lenders granting them, taking into account
the amount made available by each Lender.

 

  5.2.6

Interest.

 

  (a)

Starting from the Date of Effect, interest shall accrued on the Financial Credit
Lines at the Applicable Rate plus 350 basis points.

 

  (b)

The interest accrued under the Previous Restructuring Agreement and not overdue
as of (but excluding) the Date of Effect and the interest referred to in point
(a) above shall be due and payable, and therefore must be paid, at the end of
each Interest Period in which they accrued.

 

  (c)

Any interest accrued on the Financial Credit Lines under the Previous
Restructuring Agreement that is overdue and not paid as of (but excluding) the
Date of Effect shall be paid in full by the Companies within 10 (ten) days of
the Date of Effect.

 

  5.2.7

Non-renewal / Expiry

 

  (i)

In the event of non-renewal by one or more Lenders of the relevant Financial
Credit Line in accordance with Paragraph 5.2.3 above, such Lender shall inform
the Companies and the Agent of the non-renewal, with at least 30 (thirty) days
advance notice prior to the date of expiry of its credit line and the Agent
shall call the other Lenders having exposures under the BT Credit Lines within 3
(three) Business Days of the receipt of notice of the non-renewal such that they
may decide, through a decision made by the Majority of the BT Credit Lines
Lenders, whether to avail themselves of the right not to renew the BT Credit
Lines in favor of the Companies (with at least 10 Business Days advance notice).

 

  (ii)

In the event of non-renewal of the Financial Credit Lines and, in any case, in
the event that the final expiry of 31 December 2021 is reached, the full
repayment of the Financial Credit Lines must in any case be made by the
Companies by and no later than 30 (thirty) days from the non-renewal or expiry
of the Financial Credit Lines.

 

  (iii)

It is agreed that (unless otherwise agreed between BNL and the Companies) the
Financial Credit Lines in place at BNL shall be repaid in full by and no later
than 31 December 2018.

 

31



--------------------------------------------------------------------------------

  5.3

Signatory Credit Lines

 

  5.3.1

The terms and conditions governing the Signatory Credit Lines shall be amended
in accordance with the provisions of this Agreement, without however giving rise
to novative effect by the Parties’ express will, it being agreed that the
provisions of each respective Original Agreement shall continue to apply to the
extent not incompatible with the provisions of this Agreement. The Parties agree
that (i) the Signatory Credit Lines granted by BNL to PM in accordance with the
Previous Restructuring Agreement, in the total amount of Euro 522,430.00 shall
be deemed revoked; and (ii) the Signatory Credit Lines granted by BNL to O&S in
accordance with the Previous Restructuring Agreement, in the total amount of
Euro 230,000.00 (“BNL Signatory Credit Lines”), shall be in place until
31 December 2018 and shall not be subject to renewal.

 

  5.3.2

The Lenders undertake to ensure to the Companies - in accordance with the
Recovery Plan – that the Signatory Credit Lines are maintained in force in a
total amount of Euro 4,028,163.00 (indicated and allocated for each Lender in
Schedule 5.3.2) (Signatory Credit Lines), at the terms and conditions provided
under this Agreement and under each Original Agreement to the extent that the
latter is not incompatible with the provisions of this Agreement. For the sake
of clarity, starting from the Date of Effect, the sum of the New Signatory
Credit Lines granted by MPS will be reduced with respect to the credit line in
place under the Previous Restructuring Agreement in an amount equal to Euro
700,000.00 (seven hundred thousand/00), at the terms provided under Paragraph
5.1.2 above. It is agreed that, starting from the perfection of the Merger, the
Signatory Credit Lines – in the amounts indicated above and in accordance with
the conditions provided hereunder – will be considered granted in their entirety
to PM as the surviving company following the Merger.

 

  5.3.3

The Signatory Credit Lines are in place until 31 December 2018 and - with the
exception of the BNL Signatory Credit Lines, that will be made available until
31 December 2018 but will not be renewed after such date- will be tacitly
renewed on a year-to-year basis in the same amounts until 31 December 2021,
unless as of the date of any renewal a Termination Event and/or a Potential
Event exists (provided that with reference to the Potential Event that has
occurred, the same is deemed as such by the Majority of the BT Credit Lines
Lenders). It is agreed that, if no Event exists/is continuing, the Lenders that
have made the Signatory Credit Lines available will proceed, at the request of
the Companies and subject to the conditions provided under this Paragraph 5.3,
to issue the guarantees on the Signatory Credit Lines even if the expiry of such
guarantees falls after 31 December, if being agreed that the Companies may not
request the issuance of guarantees concerning obligations falling due after
31 December 2021.

 

32



--------------------------------------------------------------------------------

  5.3.4

The Signatory Credit Lines made available to PM and O&S may be used by the
above-mentioned Companies for the issuance of bank guarantees, the issuance of
guarantees in favor of its suppliers, the issuance of letters of credit and all
technical forms of guarantee that are standard in the context of participation
in tender procedures, including at the international level, such as, for
example, the issuance of bid bonds, performance bonds, advance payment bonds and
warranty bonds (with the exception of UniCredit whose Signatory Credit Lines may
only be used for the issuance of general bank guarantees other than bonds in the
context of tender procedures). It is agreed that following the perfection of the
Merger, the Signatory Credit Lines shall be granted in their entirety to PM and
may be used for all of the types of guarantees indicated above.

 

  5.3.5

The Signatory Credit Lines shall be used by the Companies in accordance with a
principle of equal treatment of the Lenders granting them, taking into account
the amount made available by each Lender and the term of the guarantees
requested.

 

  5.3.6

The guarantees issued by the Lenders under the Signatory Credit Lines may have a
maximum term equal to that provided under each related Original Agreement (and,
in any case, not expiring after 31 December 2021).

 

  5.3.7

Fees.

 

  (a)

Starting from the Date of Effect, the Signatory Credit Lines shall be
remunerated with fees in the amount of 150 basis points.

 

  (b)

The fees referred to in point (a) above will be due and payable and, therefore,
must be paid, in advance, on the date of issuance of the commitment.

 

  (c)

The fees related to the Signatory Credit Lines due and not paid as of (but
excluding) the Date of Effect will be paid in full bythe Companies within 10
(ten) days of the Date of Effect.

 

  5.3.8

Non-renewal / Termination / Expiry

 

  (i)

In the event of non-renewal by one or more Lenders of the relevant Signatory
Credit Line in accordance with Paragraph 5.3.3 above, such Lender shall inform
the Companies and the Agent of the non-renewal, with at least 30 (thirty) days
advance notice prior to the date of expiry of its credit line and the Agent
shall call the other Lenders having exposures under the BT Credt Lines within 3
(three) Business Days of the receipt of notice of non-renewal such that they may

 

33



--------------------------------------------------------------------------------

 

decide, through a decision made by the Majority of the BT Credit Lines Lenders,
whether to avail themselves of the right not to renew the BT Credit Lines in
favor of the Companies (with at least 10 Business Days advance notice).

 

  (ii)

The relevant Lender will be entitled to terminate the contractual relationship
related to the Signatory Credit Lines if, within 20 (twenty) Business Days of
the enforcement of any of the guarantees issued by the Lender in question (the
“Signatory Credit Lines Term”), the relevant Company has not paid the relevant
amount to which the Lender is entitled through a right of recourse (including
costs and expenses) and provided tht the amount enforced exceeds 15% of the
drawdowns under the Signatory Credit Lines in place at the Lender enforced of
the Signatory Credit Lines Term. In such circumstance, the Lender in question
shall promptly inform the Agent of the non-repayment and termination. The Agent
shall call the other Lenders that made available the BT Credit Lines within 10
(ten) Business Days of the receipt of the notice from the relevant Lender such
that they may decide, through a decision by the Majority of the BT Credit Lines
Lenders (for which majority, for purposes of this Paragraph, the Lender that
exercised its right to terminate the relationship shall not be counted), whether
to exercise the right to declare the BT Credit Lines terminated against the
Companies pursuant to article 1454 of the Italian Civil Code (and in any case
following a formal demand allowing for a grace period of at least 10 Business
Days), it being agreed that the availability of the BT Credit Lines, in each
Lender’s discretion, may be suspended pending the above-mentioned term of 2
(two) Business Days, without any need to provide further notifications to the
Company. If the amount for which the guarantee granted by a Lender has been
enforced and not paid by PM within the Signatory Credit Lines Term exceeds 5% of
the drawdowns under the Signatory Credit Lines granted by the Lender in
question, the latter shall be entitled to suspend, in whole or in part, the ues
of the Signatory Credit Lines at the time of the receipt of the notice related
to the enforcement for the amount that causes the above-mentioned threshold to
be exceeded. For purposes of the calculation of such threshold, the amounts for
which the guarantees granted by each lender are enforced and not paid by PM
within the Signatory Credit Lines Term shall be considered collectively.

 

34



--------------------------------------------------------------------------------

  (iii)

In the event of non-renewal or of termination of the Signatory Credit Lines in
the situations envisaged under this Paragraph 5.3.8 and, in any case, in the
event that the final expiry of 31 December 2021 is reached, the Companies will
be under an obligation (i) to procure the issuance and/or the release of the
guarantees existing as of such date; and/or (ii) to establish an irregular
pledge in an amount equal to the guarantees existing as of such date securing
the Lenders’ receivable by virtue of recourse in the event that they are
enforced by and not later than 30 (thirty) days after the non-renewal or the
termination or the expiry of the Signatory Credit Lines.

 

  5.3.9

For all matters not governed by this Agreement, the Signatory Cedit Lines will
be governed by the provisions of the bilateral agreements entered into between
the Companies and each Lender prior to the execution of this Agrement or, in the
absence of the same, the Agreements in place with reference to the Signatory
Credit Lines.

 

6.

PROVISIONS COMMON TO ALL EXPOSURES

 

  6.1

Subject to the provisions of Articles 3 (MLT Receivables) and 5 (BT Credit
Lines) of this Agreement, the Exposures shall be governed starting from the Date
of Effect also by the following terms and conditions.

 

  6.1.1

Default interest. Without prejudice to compensation for fiurther damages, in the
event of delay in any payment due by the Companies to the Lenders in relation to
the overdue receivables, on the basis of the individual contractual
relationships, for principal, interest, fees or of other types, default interest
shall accrue on unpaid sums, accruing at the interest rate applicable under this
Agreement at the moment in which the payment fell due, plus 200 basis points per
annum. Such interest shall start to accrue automatically without any need for an
offcial demand or default procedure, but merely upon the expiry of the term, and
without prejudice to the exress termination clause set forth in Paragraph 14.1
below. It is agreed that any capitalization of interest deriving from the
application of this provision shall take place in accordance with and subject to
the limits provided under article 1283 of the Italian Civil Code and the
applicable legal framework (including the regulatory framework).

 

  6.1.2

Changes in law: if following changes in laws, regulations and/or interpretations
applicable to this Agreement, the interest due by the Companies to the Lenders
in relation to the Exposures and/or the default interest as determined in
accordance with Paragraph 6.1.1 above, were to exceed the maximum limit provided
under law no. 108 of 7 March 1996 (Provisions on usury) as subsequently amended
and supplemented, said interest will be calculated at the rate corresponding to
such maximum limit permitted.

 

35



--------------------------------------------------------------------------------

  6.1.3

Payments by the Companies to the Lenders. If the day scheduled for any payment
were not a Business Day, such payment shall be made on the immediately preceding
Business Day, with value date falling on the date of actual payment. The Lenders
will be entitled to refuse payments of amounts due in connection with the
Exposures offered by third parties in their own name, when such payments could
give rise to subrogation in favor of the party intending to make the payments,
with regard to the Lenders’ receivable in relation to the Exposures and the
related guarantees.

 

  6.1.4

Application of payments. If the Lenders receive from the Companies a payment the
amount of which is lower than the sums due under the Exposures, the partial
payment, regardless of any different application indicated by the party making
the payment, shall be applied as follows:

 

  (a)

firstly, toward sums due to the Lenders for the reimbursement of costs and
expenses;

 

  (b)

secondly, toward susms due to the Lenders as interest (including any default
interest) and fees related to the Exposures;

 

  (c)

thirdly, toward sums due to the Lenders as principal in relation to the
Exposures.

The Lenders may, by providing prompt notice thereof to the Companies, change the
order of application of such payment.

 

  6.1.5

Gross-up: any charge for taxes, duties, withholdings, fees or expenses that may
be applied in relation to the payments related to the Exposures shall be borne
exclusively by the Companies. The Companies shall reimburse such costs to the
Lenders within 20 (twenty) Business Days of the related documented written
request by the Lenders specifying the rulings/measures giving rise to such
obligation. If the charges referred to in this Paragraph 6.1.5 were to be
deducted from the amount of the payments that the Companies were to make to the
Lenders in connection with the Exposures, the Companies shall pay an additional
sum such that Lender receive a net amount equal to the amount that they would
have received in the absence of the application of such charges. The Companies
shall not be under an obligation to pay such additional amount to a Lender in
relation to a ta deduction applicable to interst if, as fo the date on which the
payment falls due, such payment could have been made to the Lender without such
tax deduction if the same had been a Qualified Lender, but on such date such
Lender is not, or has ceased to be, a Qualified Lender.

 

36



--------------------------------------------------------------------------------

  6.1.6

Agent’s Responsibilities

Without prejudice to the provisions of this Agreement and the Intercreditor
Agreement, the Agent shall:

 

  (a)

notify the Lenders and the Companies of the fulfillment of the Conditions
Precedent provided under Article 13 (Conditions Precedent) below;

 

  (b)

notify each Lender and the Companies of the Applicable Rate by the date falling
2 (two) Business Days prior to the start date of each Interest Period related to
the BT Lines;

 

  (c)

make, by the date falling 2 (two) Business Days prior to each Payment Date, the
calculations related to the amount that the Companies shall pay directly to each
Lender as payment of interest accrued on the MLT Receivables and/or repayment of
the MLT Receivables (without prejudiice to each Lender’s right to calculate the
sum due to it independently and notify such sum to the Agent by the
above-mentioned deadline);

 

  (d)

make, upon the written request of the Companies and/or the Lenders, the
calculations that may be necessary in order to determine the amount due to each
individual Lender in the situations of mandatory early repayment provided under
this Agreement; and

 

  (e)

inform the Lenders in a timely manner of news and notifications received by it
from the Companies and provide prompt confirmation in such regard to the
Companies.

 

  6.1.7

Agent’s Fees. The Companies shall pay to the Agent, as compensation for solely
the activities performed by the same in accordance with this Agreement and the
Intercreditor Agreement, an annual amount determined through a separate
agreement (the “Companies/Agent Agreement”).

 

  6.1.8

The Agent is entitled to withdraw at any time from this Agreement and from the
Companies/Agent Agreement, even without just cause, by providing 30 days advance
written notice to the Companies and the Lenders. It is agreed that the
withdrawal from this Agreement shall also give rise to withdrawal from the
Intercreditor Agreement.

 

  6.1.9

Upon the expiry of 30 (thirty) days from the date on which the Companies and the
Lenders have received notice of the Agent’s withdrawal and/or the Lenders have
revoked the mandate granted to the Agent in accordance with the Intercreditor
Agreement and/or upon the termination or cessation for any reason of this
Agreement, the Agent shall no longer be under a duty to fulfill the obligations
arising under this Agreement, the Intercreditor Agreement or the Companies/Agent
Agreement.

 

37



--------------------------------------------------------------------------------

  6.2

The Parties mutually acknowledge taht the provisions of this Article 6
(Provisions common to all Exposures) supersede and prevail over, for the term of
this Agreement, any provisions having the same or similar contents that may be
set forth in the Original Agreements.

 

7.

EARLY REPAYMENTS

 

  7.1

Cash Sweep

 

  (i)

Without prejudice to the provisions of Paragraph 7.3 below, the Excess Liquidity
related to any year will be ccalculated on the basis of PM’s financial
statements starting frmo the year ended 31 December 2018, and likewise for each
following year until the expiry of the Agreement. On the condition that the
amounts of financial exposures (as principal, interest or other sums due) that
are overdue and payable have been paid in full, a portion equal to the Available
Excess Liquidity shall be used for the mandatory early repayment of the MLT
Receivables – since due and payable as a result of the emergence of Excess
Liquidity – in accordance withthe following order of priority: (i) firstly,
toward the payment, pari passu and pro rata, of expenses related to the MLT
Receivables; (ii) secondly, toward the payment, pari passu and pro rata, of the
interest accrued on the MLT Receivables; (iii) thirdly, toward the repayment of
principal of the MLT Receivables, pari passu and pro rata. The repayments
referred to in point (iii) above shall be applied pari passu and pro rata to the
installments falling due on the earliest dates in the past and, subsequently to
installments falling due progressively on more recent dates over time.

 

  (ii)

Such payment must be made within 30 days of the date of approval of each set of
financial statements in relation to the Excess Liquidity related to the year
ended in the preceding calendar year.

 

  7.2

Mandatory Early Repayment due to Deeds of Disposal

Without prejudice to the provisions of Paragraphs 7.3 and 14.3.1(a), upon the
perfection of a Deed of Disposal, other than the Permitted Deeds of Disposal, PM
shall be under an obligation to repay early, since due and payable as a result
of the perfection of the above-mentioned Deed of Disposal, once the legitimate
causes of pre-emption have been satisfied, pari passu and pro rata among each
Lender in question, the MLT Receivables, in an amount equal to the amount of the
proceeds (net of the sum due for charges, costs and taxes) deriving from such
Deeds of Disposal. Such amounts shall be applied in accordance with the order of
priority indicated in Paragraph 7.1 above.

 

38



--------------------------------------------------------------------------------

  7.3

Common provisions applicable to mandatory early repayments

 

  7.3.1

Also under an exception to the provisions on mandatory early repayment set forth
in this Agreement and in the Original Agreements, in any case of mandatory early
repayment, if PM, as of the date on which it is required to pay to the Lenders
proceeds to be repaid as mandatory early repayment, provides to the Lenders an
authentic copy of the resolution passed by the board of directors, in the
presence of the board of statutory auditors, that certifies the existence of
debts (other than those due to the Lenders as mandatory early repayment) that
have been overdue and payable for over 30 days, that are not contested in good
faith by PM and that cannot be satisfied otherwise (the “Overdue Debts owed to
Third Parties”), the proceeds to be repaid must be applied in the following
order of priority:

 

  a)

toward the payment of overdue and payable debts secured by liens or in rem
guarantees (including those deriving from the Exposures) written evidence of
which has been provided to the Lenders; and

 

  b)

toward the payment of sums indicated in this Agreement as mandatory early
repayment in a percentage equal to the ratio between (x) the amount overdue and
payable that should have been repaid as mandatory early repayment and (y) the
sum of (a) the amount overdue and payable that should have been repaid as
mandatory early repayment and (b) such Overdue Debts owed to Third Parties that
PM was unable to satisfy, net of those secured by liens or in rem guarantees
referred to in Paragraph 7.3.1 a) above.

 

  7.3.2

The amounts forming the subject matter of the mandatory early repayment under
this Agreement may not be reused by the Companies in any manner whatsoever.

 

  7.4

Voluntary Early Repayments

The voluntary early repayments of the Exposures and cancellations of the credit
lines are permitted, without penalties, only with the written consent of the
relevant Lender and in accordance with the principle of par condicio creditorum
(equal treatment of creditors), it being agreed that each repayment must take
place pari passu and pro rata and be applied, pari passu and pro rata, to the
installments falling due on the earliest dates in the past and, subsequently to
installments falling due progressively on more recent dates over time.

 

  7.5

The Parties mutually acknowledge that this Article 7 (Early Repayments)
supersedes and replaces any provisions having the same or similar contents set
forth in the Original Agreements.

 

39



--------------------------------------------------------------------------------

8.

M&A PROCESS

 

  8.1

Without prejudice to the provisions of Paragraph 8.2 below, PM undertakes to
ensure that a professional is appointed by Manitex and that a mandate is granted
to the same, also in the Lenders’ interest in accordance with article 1723 of
the Italian Civil Code, to a professional of primary standing who is an expert
in the M&A sector, selected by PM (in consultation with Manitex) in the context
of a list of three names to be provided by the Lenders and in accordance with
the mandate letter in form and substance satisfactory to the Lenders, in order
to locate potential third party investors interest in purchasing the shares
representing PM’s entire share capital (the “Mandate”) subject to (exclusively)
the fulfillment of at least one of the following two conditions:

 

  (a)

PM has breached its obligations to repay the Exposures in accordance with the
terms and conditions provided under this Agreement (and unless such breach has
been remedied pursuant to and for purposes of the Agreement), in any case
without prejudice to the Lenders’ right to terminate the Agreement in accordance
with Article 14 (Express termination clause, termination due to breach and
conditions subsequent); or

 

  (b)

Without prejudice to the provisions of paragraph 14.3.1(gg), any of the
Financial Parameter of the Net Financial Debt / EBITDA Ratio and/or of the Net
Financial Debt / Net Equity Ratio is found to be breached, in accordance with
the terms and conditions of this Agreement, unless the breach is remedied within
the following 3 (three) months through a speciffic recapitalization intervention
that enables PM, also in light of any Overdue Debts owed to Third Parties, to
repay the Exposures in accordance with Paragraph 8.2.1 below in an amount equal
to (i) the amount necessary to remedy such breach; or (ii) Euro 5,000,000.00
(five million/00), also if (in such latter case) the fulfillment of the relevant
Financial Parameter is not restored as a result.

 

  8.2

In the situations referred to in Paragraph 8.1(b) above, it is experssly agreed
among the Parties that:

 

  8.2.1

the resources contributed in favor of PM pursuant to and for puroses of
Paragraph 8.1(b) above, shall be applied toward the mandatory early repayment of
the Exposures pari passu and pro rata (and with pari passu and pro rata
application to the installments falling due on the earliest dates in the past
and, subsequently to installments falling due progressively on more recent dates
over time);

 

40



--------------------------------------------------------------------------------

  8.2.2

the remedy provided under Paragraph 8.1(b) above may be enforcecd solely a
maximum of 2 (two) times over the timeline of the Plan; and

 

  8.2.3

if in a year, the recapitalization was equal to Euro 5,000,000.00 (five
million/00) in accordance with Paragraph 8.1(b)(ii) above, in the following year
the plafond of 5,000,000.00 (five million/00) provided under Paragraph
8.1(b)(ii) shall be deemed increased by an amount equal to the difference
between: (a) the greater amount that PM should have receievd in order to remedy
in full the relevant Financial Parameter; and (b) Euro 5,000,000.00 (five
million/00). By way of example, as such, if: (X) in a certain financial year, an
Euro 5,000,000.00 recapitalization is made pursuant to Paragarph 8.1 (b)(ii);
(Y) in such financial year, the amount which would be necessary to entirely cure
the breach of the relevant Financial Parameter (i.e. Net Financial Debt / EBITDA
Ratio and/or of the Net Financial Debt / Net Equity Ratio) is equal to Euro
7,500,000; (Z) as a consequence, in the next financial year the plafond under
Paragraph 8.1 (b)(ii) will be equal, in case of another breach of any of the
above-mentioned Financial Parameters (if any) to: (1) the amount necessaty to
cure such further breach, relatin to such next financial year; or (2) Euro
7,500,000 (i.e. an amount equal to the sum between Euro 5,000,000 plus (Euro
7,500,000 less Euro 5,000,000);

 

  8.2.4

if the discrepancy with respect the relevant Financial Parameter (without taking
into account the tolerance threshold) exceeds 80% (eighty per cent) of the
related value indicated in Schedule 10 (Financial Parameters), such breach may
not be remedied trough a recapitalization of PM in accordance with Paragraph
8.1(b) above and, therefore – without prejudice to the right to terminate the
Agreement in relation to the condition subsequent provided under Paragraph
14.3.1(gg) – PM shall be under an obligation to grant the Mandate immediately.

 

9.

REPRESENTATIONS AND WARRANTIES

 

  9.1

Each Company expressly represents and warrants to the Lenders the following and
acknowledges that the Lenders have entered into this Agreement in reliance upon
the fact that such representations and warrants are truthful, complete, correct
and accuate as of the date of execution of this Agreement and the dates
indicated in Paragraph 9.2:

 

  (a)

it is validly established and existing and finds itself in full and unencumbered
possession of its rights;

 

41



--------------------------------------------------------------------------------

  (b)

it is not in a state of liquidation, bankruptcy or insolvency proceedings and,
in any case, it is not subject to Insolvency Proceedings and has not entered
into agreements for the composition of financial crises (such as, by way of
example, agreements implementing plans pursuant to art. 67, paragraph 3, letter
(d) and/or agreements pursuant to art. 182-bis and/or 182-septies of the
Bankruptcy Law) other than this Agreement and, to the extent necessary, other
than the Previous Restructuring Agreement, nor has its admission to any such
proceedings/procedures been threatened in writing;

 

  (c)

no resolution has been passed for the dissolution and/or liquidation or
declaration of bankruptcy or admission to Insolvency Proceedings or similar
proceedings or procedures witih regard to either Company or for the preparation
of agreements for the composition of financial crises (such as, by way of
example, agreements implementing plans pursuant to art. 67, paragraph 3, letter
(d) and/or agreements pursuant to art. 182-bis and/or 182-septies of the
Bankruptcy Law) other than this Agreement and, to the extent necessary, other
than the Previous Restructuring Agreement, nor has a trustee/receiver,
administrator or similar figure been appointed in relation to any Company and/or
its assets;

 

  (d)

no request has been made by either of the Companies seeking a declaration of its
insolvency;

 

  (e)

to the Companies’ knowledge, no ruling for the finding of dissolution and/or
liquidation or declaration or insolvency or admission to Insolvency Proceedings
of either of the Companies has been issued or requested by third parties;

 

  (f)

the execution and performance by each Company of this Agreement (and the other
deeds to which it is party or to which it shall become party pursuant to and by
virtue of the same), does not breach, will not breach in the future, and does
not give rise to, and will not give rise to in the future, any breach of third
party rights, any applicable law or regulation, or the deed of incorporation or
by-laws of the Companies or any deed, agreement or commitment undertaken by the
Companies, applicable to or binding upon the same that may affect any of their
business operations, properties or assets;

 

  (g)

this Agreement (and the other deeds to which each Company is or may become party
pursuant to and by virtue of the same), onceexecuted, shall constitute for each
Company a source of binding, lawful, valid and enforceable obligations in
accordance with their respective terms and conditions;

 

  (h)

the payment obligations arising under this Agreement are not subordinated to any
other payment obligation that is not secured by a guarantee (whether in rem or
personal) with the exception of obligations that are privileged by Law;

 

42



--------------------------------------------------------------------------------

  (i)

the obligations undertaken by the Companies under the Financial Documentation
are valid, binding and enforceable;

 

  (j)

it is endowed with all powers and authority necessary for the execution of this
Agreement and any document related hereto to which it is party and to fulfill
its obligations arising under the same;

 

  (k)

it has obtained all necessary approvals related to the execution and performance
– by the same – of this Agreement, and all deeds and agreements mentioned
herein;

 

  (l)

the by-laws of each of the Companies are in force. Neither such by-laws nor
other corporate documents contain any provision that may have a material adverse
effect on the validity and enforceability of this Agreement (and of the other
deeds to which the Companies are party or will be party pursuant to and by
virtue of the same);

 

  (m)

no shareholders’ agreements exist to which PM and/or O&S are party which
conflict with the provisions hereof;

 

  (n)

the Companies’ payment obligations arising under this Agreement are valid and
enforceable and are not subordinated to any other payment obligation that is not
accompanied by legitimate rights/causes of pre-emption;

 

  (o)

except as indicated in Schedule 9.1(o) (Legal Proceedings), no dispute, arbition
or administrative proceedings against either Company is pending, has been
notified or threatened in writing, which, if concluded unfavorably, could give
rise to a Material Adverse Effect;

 

  (p)

no bad check report/procedure (protesto) or enforcement/foreclosure procedure is
pending or has been undertaken against the Companies or their assets;

 

  (q)

no claim capable of giving rise to a Material Adverse Effect, has been
formalized in writing agianst either of the Companies in relation to any
obligation (including obligations related to their assets), by any authority or
third parties;

 

  (r)

it complies with all requirements provided under Laws and regulations applicable
to it and its assets, in all material respects;

 

43



--------------------------------------------------------------------------------

  (s)

the annual financial statements, consolidated financial statements and
half-yearly financial reports of the Companies:

 

  (i)

have been or will be drafted in accordance with the Accounting Standards;

 

  (ii)

state or will state all debts (whether conditional or not) and all related
losses anticipated or accrued as of the date on which they have been or will be
prepared, in accordance with the Accounting Standards; and

 

  (iii)

provide or will provide a clear, truthful, complete and accurate representation
of the balance sheet and financial situation and results of opertaions of the
Companies, in accordance with the Accounting Standards;

 

  (t)

all information, statements, financial statements, reports and accounting
statements related to the Companies have been prepared in accordance with the
Accounting Standards and with generally accepted accounting proceedure and
provide a truthful and accurate representation, in all material respects, of the
Companies’ financial situation and the results of operations set forth therein;

 

  (u)

it has the power to, and has obtained all necessary authoirzations – where
required – for the operation of its business in the manner in which it is
currently operated;

 

  (v)

no other companies exist which are subject to control, guidance and coordination
by the Companies with the exception of the Companies indicated in Schedule 5.1.6
(Subsidiaries);

 

  (w)

it has filed, or ensured the filing of the same, within the terms and in the
manner provided by applicable Laws, all tax returns/declarations of income and
other tax declarations and the declaration of social security contributions that
must be filed by the same. All taxes and duties (including interest and
penalties) payable or due by the relevant Company (whether or not by virtue of a
tax assessment), except for those that have been contested in a timely manner in
the competent forums and with respect to which provisions have been set aside in
accordance with the Accounting Standards, have been paid in full in a timely
amnner and adequately notified and/or the necessary provisions have been
properly entered in the financial statements. The Companies have applied and
paid correctly and in a timely manner the applicable withholdings due by Law on
the sums paid by them;

 

44



--------------------------------------------------------------------------------

  (x)

except as indicated in Schedule 9.1(x) (Tax proceedings), no tax proceedings are
pending or threatened in writing concerning either of the Companies;

 

  (y)

all information, representations and warranties concerning the Companies
envisaged under this Agreement concerning the business, management and
economic-financial situation of the same are truthful and accurate in all
material respects and reflect, in all material respects, the actual and
effective situation of the relevant Company, and there has not been any
omission, in bringing such information to the Lenders’ knowledge, that could
render any of such information false or misleading in any material respect;

 

  (z)

all of the Companies’ corporate books and accounting records are complete,
correct and accurate in all material respects and all resolutions and actions
set forth therein have been passed and carried out in compliance with all
applicable Laws, the Accounting Standards and the deed of incorporation and
by-laws;

 

  (aa)

it has complied with, in all material respects, all Laws applicable to it on the
matter of subordinated employment, parasubordinated employment and/or agency
relationships; in particular (i) it applied the collective and/or company
employment contracts applicable to it, it correctly entered in its financial
statements the sums related to severance indemnities, (ii) it has honored, in
all material respects, the legal framework applicable to social security and
pensions, whether mandatory or voluntary, and protection of health, hygiene and
safety in the workplace, and (iii) it has duly and in a timely manner made all
payments due in relation to mandatory social insurance, pension and social
security and the withholdings required by Law and/or the necessary provisions in
accordance with the Accounting Standards have been properly entered in the
relevant financial statements;

 

  (bb)

there do not exist any obligations on the part of the Companies to make
contributionsn of their own resources or to provide finncial support to their
subsidiaries or to other companeis in which the Companies hold equity stakes,
whether directly or indirectly;

 

  (cc)

there do not exist any personal guarantees granted by the Companies in favor of
companies in which they hold, directly or indirectly, equity stakes;

 

  (dd)

no Event is existing and continuing, nor has any Material Adverse Effect
occurred; and

 

45



--------------------------------------------------------------------------------

  (ee)

as of the Execution Date, there do not exist indemnity obligations of the
Companies deriving from gaurantees granted under the Signatory Credit Lines;

 

  (ff)

there do not exist any cash pooling agreements between the Companies and their
subsidiaries;

 

  (gg)

neither Company finds itself in any of the situations referred to in articles
2446-2447 of the Italian Civil Code.

 

  9.2

It is agreed that the representations and warranties provided under Paragraph
9.1 above are deemed reiterated on the Date of Effect, on each Verification
Date, on each Assessment Date and on the date of expiry of any Interest Period
with reference to the situation existing from time to time. It is agreed that,
following the perfection of the Merger and starting from such date, the
representations and warranties provided under Paragraph 9.1 above shall be
deemed granted by PM, as the surviving company following the Merger.

 

  9.3

The Parties mutually acknowledge that this Article 9 (Representations and
Warranties) supersedes and replaces, for the term of this Agreement, any
provisions having the same or similar contents set forth in the Original
Agreements.

 

10.

FINANCIAL PARAMETERS

The Parties agree to replace, for the term of this Agreement, any provision set
forth in each Original Agreement with reference to the Financial Parameters with
the provisions of this Article 10 (Financial Parameters).

 

  10.1

Net Financial Debt / EBITDA Ratio

Without prejudice to the provisions of Article 8 (M&A Process), the Parties
agree that the ratio between PM’s Net Financial Debt and EBITDA shall not
exceed, as of each Verification Date, the figures indicated in Schedule 10
(Financial Parameters) for the respective Verification Date.

 

  10.2

Net Financial Debt / Net Equity Ratio

Without prejudice to the provisions of Article 8 (M&A Process), the Parties
agree that the ratio between PM’s Net Financial Debt and Net Equity shall not
exceed, as of each Verification Date, the figures indicated in Schedule 10
(Financial Parameters) for the respective Verification Date.

 

  10.3

EBITDA / Net Interest Paid Ratio

The Parties agree that the ratio between PM’s EBITDA and Net Interest Paid shall
not be lower, as of each Verification Date, than the figures indicated in
Schedule 10 (Financial Parameters) for the respective Verification Date.

 

46



--------------------------------------------------------------------------------

  10.4

Verification

 

  (i)

The satisfaction of the Financial Parameters provided under Paragraphs 10.1,
10.2 and 10.3 above shall be verified by each Assessment Date respectively
(i) by the PM’s legal representative and chairman of its board of statutory
auditors with regard to each approved half yearly financial report; and (ii) by
the Auditing Firm with regard to all approved financial statements. The
satisfaction of the parameters will be verified starting from the financial
statements of PM (as surviving company following the Merger) as of and for
period ended 31 December 2018 and, subsesquently, on the basis of the data as of
30 June (with reference to the most recent half yearly financial report approved
by PM) and as of 31 December (with reference to the most recent financial
statements approved da PM) of each year, until the financial statements related
to year ended 31 December 2021 (each a “Verification Date”), it being agreed
that where the annual civil law financial statements and/or the half yearly
financial report of each Company has not been approved by the deadlines provided
by law, the Financial Parameters shall be deemed, for this reason alone,
breached.

 

  (ii)

Whether or not the Companies have fulfilled the Financial Parameters shall be
certified on each Assessment Date through the Agent’s mailing of a certification
signed by, respectively, the legal representtaive and the chairman of the board
of statutory auditors of each Company in the case of the half yearly financial
report or by the Auditing Firm in the case of the financial statements. It is,
in any case, agreed that the Agent may request the Companies, at any time, and
subject to the limits of reasonableness, clarifications and/or information of a
financial nature to the extent necessary for purposes of performing a
verification on the satisfaction of the Financial Parameters and the Companies
shall provide them as soon as technically and reasonably possible, as needed to
provide the information requested and, in any case, by and no later than 30
(thirty) days after the receipt of the above-mentioned request.

 

  10.5

Extended validity

The Parties agree that the amendments related to the Assessment Date and the
Verification Date shall be applicable to the Original Agreements even after the
date of expiry of this Agreement and until the expiry originally envisaged under
the same.

 

47



--------------------------------------------------------------------------------

11.

DISCLOSURE OBLIGATIONS

 

  11.1

The Companies shall deliver to the Agent, in relation to each year and each half
year: (a) the annual financial statements and the consolidated financial
statements, including the Auditing Firm’s report, within 30 (thirty) daysof
their approval and, in any case, no later than 130 (one hundred thirty) days of
the date of the end of the relevant year (or within 180 (one hundred eighty)
days in the event that any Company has availed itself of the right provided
under the second paragraph of article 2364 of the Italian Civil Code); (b) the
half yearly financial reports, within 30 (thirty) days of therir approval and,
in any case, no later than 100 (one hundred) days after the end of the relevant
period.

 

  11.2

The Companies shall furthermore (i) inform the Agent adequately and in writing,
on a half yearly basis, on the state of progres of the Plan; and (ii) deliver to
the Agent, on a quarterly basis, a prospectus setting forth an update on the
exposures existing, subdivided for each Lender and for each type of Exposure,
indicating, inter alia, the Self-Liquidating Credit Lines through which advances
have been paid on receivables arising under agreements that provide for the
impossibility of assigning receivables and advances on intercompany instruments.

 

  11.3

The Companies shall: (a) promptly inform the Lenders in writing, through the
Agent, of any Termination Event that may come to their attention and, following
the receipt of a specific reasonable written request originating from the Agent,
promptly confirm to the Agent that, except as previously notified to the Agent
or notified in such circumstance, no Termination Event has occurred and is
continuing, or if a Termination Event is continuing, it must specify the event
and any actions that have been taken to remedy it; (b) as soon as becoming aware
of the same, promptly inform the Agent of any request and/or claim, submitted or
threatened by third parties in writing, against either of the Companies, which
could give rise to liability exceeding Euro 300,000.00 (three hundred
thousand/00) or related to this Agreement; (c) inform in writing on any event
that may give rise to a right to mandatory early repayment of the Exposures; and
(d) inform the Agent in advance and, in any case, by the date falling 5 (five)
Business Days prior to the scheduled payment date, in writing, of any early
repayment of the Exposures.

 

  11.4

The Parties mutually acknowledge that this Article 11 (Disclosure Obligations)
supersedes and replaces, for the term f this Agreement, any provisions having
the same or similar contents set forth in the Original Agreements.

 

12.

OTHER UNDERTAKINGS OF THE COMPANIES

For purposes of this Agreement and for the entire term of the same, the
Companies undertake to precisely honor the obligations provided under this
Article 12 (Other Undertakings of the Companies) and acknowledge that the
Lenders placed full reliance upon such undertakings for purposes of entering
into this Agreement and that such undertakes are of essential importance for the
Lenders.

 

48



--------------------------------------------------------------------------------

  12.1

Status

The Companies undertake to do everything neessary in order to preserve their
legal status and in particular: (i) to obtain and/or to maintain fully valid and
effective all authorizations, approvals, licenses, consents and exemptions
required by law in order to lawfully operate their businesses; (ii) to obtain
and/or to maintain the validity, effectivenes and enforceability against third
parties of its rights, including, by way of example, the agreements,
concessions, contracting agreements, consents and other rights that may be
necessary to operate their businesses and to fulfill their obligations. At the
Lenders’ and/or the Agent’s reasoned request sent with congruous advance notice,
the Companies shall promptly provide to the Agent a copy o such authoriozations,
approvals, licenses, consents and exemptions, while honoring any confidentiality
agreements in place.

 

  12.2

Amendments to By-laws

With the exception of any amendments imposed by changes in applicable laws
and/or regulations or in the situations referred to in arts. 2446 and 2447 of
the Italian Civil Code, as well as the amendments deriving from the Merger, the
Companies undertake not to amend their by-laws and/or similar corporate
documents existing as of the Execution Date without the prior written consent of
the Majority of the Lenders.

 

  12.3

Extraordinary Transactions

Each Company undertakes not to conclude extrordinary transactions (such as, by
way of example, mergers, demergers, spin-offs, in-kind contribution
transactions, sales of businesses or any other type of corporate reorganization
or restructuring) other than (i) the Merger; (ii) those qualifiable as Permitted
Deeds of Disposal; (iii) those expressly envisaged under the Plan (including the
outsourcing of the internal logistics department in accordance with the terms
envisaged under the Plan).

 

  12.4

Auditing of Accounts

The Companies shall subject their resective annual financial statements to
auditing by the Auditing Firm.

 

  12.5

Safekeeping of assets

The Companies undertake to keep all assets used in operating their business in a
good state of repair, subject to wear and tear deriving from the use of the same
for the purposes for which they are intended.

 

  12.6

Compliance with the law

The Companies shall comply in all material respects with the Law and the legal
framework that may apply to their assets and/or properties or their businesses,
including, by way of example all Laws and regulations pertaining to taxes, labor
law, social security and the environment.

 

49



--------------------------------------------------------------------------------

  12.7

Taxes and social security contributions

The Companies shall pay regularly and in a timely manner to the competent
authorities, and by the respective deadines, all taxes, duties and social
security contributions applicable to the same, and shall withdraw and pay
regularly and in a timely manner the withholdings due by law applicable to the
sums paid by it.

 

  12.8

Insurance

The Companies shall: (a) enter into and maintain valid and effectively insurance
contracts with primary insurance companies covering the ordinary risks
associated their businesses and assets in line with those ordinarily insured by
operators in the same or similar sectors, of a size similar to that of the
companies in question; (b) ensure that the insurance beneficiary clauses in
favor of the Senior Banks in relation to the building subject to the Senior Loan
Mortgage are kept in force; and (c) promptly pay the premiums related to the
policies referred to in points (a) and (b) above and shall, at the simple
written and reasoned request of any Lender and/or Agent, provide to the latter
parties copies of the above-mentioned insurance policies and evidence of the
payment of the related premiums.

 

  12.9

Trade Receivables

The Companies shall ensure that the trade receivables on which the BT Credit
Lines are disbursed: (i) are existing, truthful and payable on the indicated
payment dates; (ii) are fully owned and in the possession of the relevant
Company; (iii) is owed by subsidiaries, are paid by the payment dates and in
accordance with the methods envisaged under the Plan.

 

  12.10

Changes to the Accounting Standards

The Companies shall ensure that all annual and consolidated financial statements
and the half yearly reports are drafted in accordance with the Accounting
Standards applied in accordance with a principle of continuity with respect to
the financial statements and hereby undertake to adapt the contents of the same
in the event of a change (i) to the same Accounting Standards in accordance with
current accounting practice or (ii) in the periods of reference in accordance
with the Laws or regulations from time to time applicable or administrative
rulings/measures, or EC provisions or directives.

 

  12.11

Transactions with Related Parties

Except as provided under the Plan, the Companies shall refrain from concluding,
directly or indirectly, transactions with Related Parties of the Companies
and/or their shareholders at conditions other than market conditions.

 

50



--------------------------------------------------------------------------------

  12.12

Permitted financial debt

Each Company undertakes not to contract any Financial Debt other than the
Permitted Financial Debt.

 

  12.13

Voluntary Liquidation

The Companies shall refrain from approving by resolution their voluntary
liquidation.

 

  12.14

Change in the business

Except as provided under the Plan, the Companies shall ensure that the business
operations continue to be conducted as the same are conducted as of the
Execution Date, and that the nature of the same does is not materially changed.

 

  12.15

Changes to the Recovery Plan

The Companies may not make any changes to the Recovery Plan.

 

  12.16

Performance of the Recovery Plan

The Companies undertake to perform the Recovery Plan and to honor their
provisions and timeframes and to take action to do everything necessary to
perform the Plan in a timely manner.

 

  12.17

Encumbrances

Each Company undertakes not to grant any voluntary in rem guarantee on the
Properties and Shareholdings, with the exception of the Permitted Encumbrances,
and to ensure that no such guarantee is granted.

 

  12.18

Transfer of the registered office

The Companies shall not move their registered offices abroad.

 

  12.19

Obligations

The Companies undertake to promptly fulfill all of their obligations in
connection with any Financial Debt related to the Companies and all of their
obligations arising under the Financial Documentation.

 

  12.20

Repayments and Payments

The Companies undertake to make the repayments of the Exposures and any payment
provided and/or permitted under the Financial Documentation (including any early
repayments) at the terms/deadlines, in the currency and in the manner specified
therein and in full compliance with the principle of equal treatment of the
Lenders.

 

51



--------------------------------------------------------------------------------

  12.21

Loans and guarantees

Unless they obtain the prior written consent of the Majority of the Lenders, the
Companies undertake not to grant any loan, personal guarantee, lien, indemnity
and/or indemnity commitment, in any form whatsoeer, and for any amount
whatsoever (including extensions/rescheduling of payments not concluded in the
ordinary course of business in accordance with market practice), with the
exception of: (i) guarantees, indemnities and indemnity commitments in favor of
third parties in the context of their ordinary commercial business operations in
line with prudent practice in the related commercial sector; (ii) the indemnity
or repayment obligations related to signatory credit lines existing as of the
Execution Date; and (iii) security deposits or similar instruments established
in the context of their commerical business operations.

 

  12.22

Coverage of losses

Each Company must adopt the necessary actions if any of the situations described
in articles 2446 and 2447 of the Italian Civil Code exists, at the terms and in
accordance with the procedures provided under articles 2446 and 2447.

 

  12.23

Loans dedicated to a specific deal

The Companies shall not enter into agreements for loans dedicated to a specific
deal within the meaning set forth in articles 2447-bis, first paragraph letter
(b) and 2447-decies of the Italian Civil Code or similar provision of applicable
foreign law.

 

  12.24

Assets dedicated to a specific deal

The Companies shall not approve by resolution the establishment of any set of
assetes exclusively dedicated to a specific deal within the meaning set forth in
article 2447-bis, first paragraph, letter (a) of the Italian Civil Code or
analogous provision of applicable foreign law.

 

  12.25

Intercompany commercial relationships

The commercial relationships between the Companies must be conducted in
accordance with the terms and conditions envisaged for ordinary dealings with
third party companies and, in particular, with payment terms not exceeing 150
days.

 

  12.26

Compensation of executives and directors

Without prejudice to the provisions of the Plan, the annual compensation payable
to the executives and directors of the Companies may not exceed the compensation
paid to executives and directors in practice by companies of a size similar to
that of the Companies.

The Parties mutually acknowledge that this Article 12 (Other undertakings of the
Companies) supersedes and replaces, for the term of this Agreement, any
provisions having the same or similar contents set forth in the Original
Agreements.

 

52



--------------------------------------------------------------------------------

13.

CONDITIONS PRECEDENT

 

  13.1

The validity and enforceablity of this Agreement is subject to the fulfillment
of all of the Conditions Precedent set forth below:

 

  13.1.1

delivery to the Agent copy of the resolutions through which the bodies of the
Companies have approved the Recovery Plan and the execution of this Agreement;

 

  13.1.2

delivery to the Lenders of a certificate of good standing issued by the
competent Chamber of Commerce related to each Company, certifying that neither
of them is subject to bankruptcy or compositiion with creditors, bearing a date
not prior than 2 Business Days prior to the Execution Date;

 

  13.1.3

the execution of the Agreement Amending the Put and Call Options Agreement, to
be based, in form and substance, upon the text set forth in Schedule (G)
(Agreement Amending the Put and Call Options Agreement);

 

  13.1.4

the execution and perfection (in accordance to the relevant terms and
conditions) of an agreement confirming and amending the Pledge over PM Shares,
to be based, in form and substance, upon the text set forth in Schedule 13.1.4
(Agreement Confirming the Pledge over PM Shares);

 

  13.1.5

delivery of evidence to the Lenders, through the Agent, of the disbursement by
Manitex to PM of the Manitex Uncollateralized Loan;

 

  13.1.6

delivery to the Lenders, through the Agent, of evidence (also, as the case may
be, by means of delivery of copy of irrevocable payment instructions) of the
full payment of the exposure pertaining to Unipol at the terms enviaged under
the Plan;

 

  13.1.7

evidence that the full repayment by PM and O&S (each wtih respect to its own
area of comeptence) of the Uncollateralized Exposure still existing as of such
date, has been delivered to the Agent (also, as the case may be, by means of
delivery of copy of irrevocable payment instructions); and

 

  13.1.8

delivery to the Agen of copy of a letter by Manitex confirming the subordination
of the First Manitex Shareholders’ Loan.

 

  13.2

If for any reason any of the conditions provided under Paragraph 13.1 were not
fulfilled by the 10° (tenth) Business Day following the Execution Date, unless
all of the Lenders have waived such fulfillment in writing, the provisions of
this Agreement shall be defintively null and void.

 

  13.3

The fulfillment and/or the waiver of the Conditions Precedent will be verified
by the Agent and notified to the Lenders.

 

53



--------------------------------------------------------------------------------

  13.4

The Parties mutually acknowledge that the Conditions Precedent provided under
this Article 13 (Conditions Precedent) are in the exclusive interest of the
Lenders who may decide unanimously to waive them in whole or in part.

 

14.

EXPRESS TERMINATION CLAUSE, TERMINATION IN THE EVENT OF BREACH AND CONDITIONS
SUBSEQUENT

 

  14.1

Express termination clause

 

  14.1.1

Termination of this Agreement only with reference to the New BNL Consolidated
Sum, the Self-Liquidating Credit Lines made available by BNL, the Financial
Credit Lines in place at BNL and the BNL Signatory Credit Lines.

Without prejudice to any other remedy available by law, BNL shall be entitled to
declare this Agreement solely and exclusively with reference to the New BNL
Consolidated Sum, the Self-Liquidating Credit Lines made available by BNL, the
Financial Credit Lines in place at BNL and the BNL Signatory Credit Lines, in
accordance with article 1456 of the Italian Civil Code, with the effects
provided under Paragraph 14.1.2 (Effectiveness of the termination of the
Agreement with reference to the New BNL Consolidated Sum, the Self-Liquidating
Credit Lines made available by BNL, the Financial Credit Lines in place at BNL
and the BNL Signatory Credit Lines ), if either of the Companies fails to make
promptly the payment of any sum due by the same to BNL in connection with the
New BNL Consolidated Sum, the Self-Liquidating Credit Lines made available by
BNL, the Financial Credit Lines in place at BNL and the BNL Signatory Credit
Lines pursuant to this Agreement, unless such breach is due to a technical
problem not attributable to such Company preventing the transmission of the
related funds, and is not remedied within the 10 (ten) days following the date
on which such payment should have been made.

 

  14.1.2

Effectiveness of the termination of the Agreement with reference to the New BNL
Consolidated Sum, the Self-Liquidating Credit Lines made available by BNL, the
Financial Credit Lines in place at BNL and the BNL Signatory Credit Lines

At any time after the occurrence of any of the events indicated in Paragraph
14.1.1 above, BNL may declare to the Companies its intention to avail itself of
the express termination clause set forth in Paragraph 14.1.1 above, through a
notice to be sent to the Companies by fax or registered letter with return
receipt. The termination of this Agreement with exclusive reference to the New
BNL Consolidated Sum, the Self-Liquidating Credit Lines made available by BNL,
the Financial Credit Lines in place at BNL and the BNL Signatory Credit Lines
shall be valid and enforceable against the Companies upon their receipt of the
above-mentioned notification. Upon the termination, in accordance with this
Paragraph 14.1.2 with exclusive reference to the New BNL

 

54



--------------------------------------------------------------------------------

Consolidated Sum, the Self-Liquidating Credit Lines made available by BNL, the
Financial Credit Lines in place at BNL and the BNL Signatory Credit Lines, the
sums due to BNL in relation to he New BNL Consolidated Sum, the Self-Liquidating
Credit Lines made available by BNL, the Financial Credit Lines in place at BNL
and the BNL Signatory Credit Lines shall be deemed due and payable and BNL may
avail itself of the remedies provided under the agreement and by operation of
law in situations of termination. It is agreed that the termination shall not
have retroactive effect.

 

  14.1.3

Events giving rise to the automatic termination of this Agreement

Without prejudice to any other remedy available by law, the Majority of the
Lenders, through the Agent, shall be entitled to declare this Agreement
terminated, in accordance with article 1456 of the Italian Civil Code, with the
effects provided under Paragraph 14.1.4 (Effectiveness of the termination of the
Agreement), if:

 

  (a)

either of the Companies fails to make promptly the payment of any sum due by the
same to the Lenders in connection with the Exposures (including as mandatory
early repayment) at the terms, in the currency and in the manner specified
herein, unless such breach is due to a technical problem not attributable to
such Company preventing the transmission of the related funds, and is not
remedied within the 10 (ten) days following the date on which such payment
should have been made; and/or

 

  (b)

at least one of the Companies fails to fulfill promptly an obligations provided
under 5.1.4 (points (i), (ii) and (iii)), 12.4 (Auditing of the Accounts), 12.5
(Safekeeping of the assets), 12.7 (Taxes and social security contributions),
12.8 (Insurance), 12.9 (Trade Receivables), 12.11 (Transactions with Related
Parties), 12.13 (Voluntary Liquidation), 12.14 (Changes in the Business), 12.15
(Changes to the Recovery Plan), 12.16 (Performance of the Recovery Plan), 12.19
(Obligations), 12.20 (Repayments and Payments) and 12.21 (Loans and guarantees),
it being agreed that if such breach were capable of being remedied, the right to
declare this Agreement terminated against the Companies may be exercised solely
if such breach has not been remedied in the 10 (ten) days following the first as
between (i) the date on which the Lenders, through the Agent, have provided
written notice in such regard to the Companies and (ii) the date on which the
Companies effectively became aware of such breach.

 

55



--------------------------------------------------------------------------------

  14.1.4

Effectiveness of the termination of the Agreement

At any time after the occurrence of any of the events indicated in Paragraph
14.1.3 above, the Majority of the Lenders, through the Agent, may declare to the
Companies their intention to avail themselves of the express termination clause
set forth in Paragraph 14.1.3 above, through a notioce to be sent to the
Companies by fax or registered letter with return receipt. The termination of
this Agreement shall be valid and enforceable against the Companies upon their
receipt of the above-mentioned notification. Upon the termination, in accordance
with this Paragraph 14.1.3, the sums due for any reason whatsoever to the
Lenders under this Agreement shall be deemed due and payable and each Lender may
avail itself of the remedies provided under the respective Original Agreement in
situations of termination. It is agreed that the termination shall not have
retroactive effect.

 

  14.2

Termination due to breach

 

  14.2.1

Events that give rise to termination due to breach of the Agreement

Without prejudice to any other remedy available to the Lenders by law, the
Majority of the Lenders, through the Agent, will be entitled to terminate this
Agreement against the Companies in accordance with articles 1453 and 1454 of the
Italian Civil Code if any of the obligations of the Companies other than those
listed in Paragraph 14.1 has not been fulfilled and, if capable of being
remedied, it has not been remedied (a) by the deadline indicated in the formal
demand to perform (which may not be shorter than 15 days); or (b) in the event
of termination in accordance with article 1453 of the Italian Civil Code, within
15 days after the first to occur as between (i) the date on which the Lenders
have provided written notice thereof to the Companies and (ii) the date on which
the Companies effectively became aware of such breach.

The termination of this Agreement against the Companies shall take place without
retroactive effect. Upon the termination of the Agreement, in accordance with
this Paragraph 14.2.1, against the Companies, the amounts due for any reasons to
the Lenders in accordance with this Agreement shall be deemed due and payable
and each Lender may avail itself of the remedies provided under the respective
Original Agreement in situations of termination.

 

56



--------------------------------------------------------------------------------

  14.3

Conditions Subsequent of the Agreement

 

  14.3.1

List of Conditions Subsequent of the Agreement

Without prejudice to the provisions of Paragraph 14.3.2 below, this Agreement
shall terminate in accordance with the provisions of Paragraph 14.3.2 below, in
accordance with article 1353 of the Italian Civil Code and without retroactive
effects if:

 

  (a)

a Deed of Disposal other than the Permitted Deeds of Disposal is concluded;

 

  (b)

the Net Equity of either of the Companies becomes, for any reason whatsoever,
negative, unless it is restored within the following 30 days;

 

  (c)

bad check reports are submitted against either of the Companies, unless such
report bears a false signature or the related debt has been paid by the
deadlines provided by law;

 

  (d)

one or more of the Lenders has legitimately exercised the right not to renew any
of the BT Credit Lines in accordance with Paragraphs 5.1.3, 5.2.3 and/or 5.3.3
aginst, as the case may be, PM or O&S or has legitimately exercised their right
to terminate and/or revoke such credit lines in accordance with Paragraphs
5.1.9, 5.2.7 and/or 5.3.8 against, as the case may be, PM or O&S through a
decision passed with the majority votes provided therein;

 

  (e)

the trade receivables in connection with which the BT Credit Lines are disbursed
are subject to seizures, attachments or other restrictions, impediments or
conditions, in an amount exceeding Euro 100,000.00 (one hundred thousand);

 

  (f)

any of the following are issued against either of the Companies: (i) temporarily
enforceable injunctive orders in a principal amount exceeding, individually,
Euro 150,000.00 (one hundred fifty thousand/00) and/or exceeding a total
principal amount of Euro 300,000.00 (three hundred thousand/00), except where
the receivable enforced has been satisfied or the claim waived or settled or the
temporary enforceability suspended within 60 (sixty) days of the notice; and/or
(ii) payment injunctios of sums of cash that are enforceable or temporarily
enforceable against the respective Company, provided that the principal amount
enjoined exceeds, individually, Euro 150,000.00 (one hundred fifty thousand/00)
and/or a total principal amount of Euro 300,000.00 (three hundred thousand/00),
unless the ruling/measure has been terminated and/or waived or rejected within
40 (forty) days;

 

57



--------------------------------------------------------------------------------

  (g)

an enforcement procedure has been commenced (or there has been an intervention
by creditors in an enforcement procedure already pending) and/or the proceedings
for a precautionarry seizure and/or judicial seizure and/or other injunctive
measure or measure of another nature (and in relation to the other precautionary
measure or measure of another nature is capable of preventing the disposal of
the same or of granting a right of priority in favor of certain creditors or
being in preparation for the sale of the asset through a choate
enforcement/foreclosure procedure or similar procedure) against either of the
Companies for receivables the value of which exceeds, on a single basis, the
principal amount of Euro 150,000.00 (one hundred ffty thousand/00) and/or,
together with that of the other enforcement and/or precautionary injunction
proceedings pending against the relevant Company, exceeds in aggregate the
principal amount of Euro 500,000.00 (five hundred thousand/00), except if the
same is manifestly baseless and/or has been terminated/abandoned or the debt has
been paid within 40 (forty) days or, solely in the case of precautionary
injunction procedures, by the first hearing, if later;

 

  (h)

the assets of one of the Companies have been subjected to seizures, attachments
or other precautionary measures or measures of another nature for total
receivables exceeding Euro 200,000.00 (two hundred thousand/00), unless said
seizure or other deed preventing the availability of the asset is baseless
and/or terminated, waived or rejected within 40 (forty) days;

 

  (i)

at least one of the Companies and/or the assets of at least one of the Companies
are subjected to, and/or form the subject matter of penal proceedings which, if
adversely decided for the Company, will cause a Material Adverse Effect or penal
seizure or confiscation;

 

  (j)

liability actions pursuant to Legislative Decree 231/2001 are commenced against
either of the Companies or judgments of conviction are issued, and/or
interdiction/prohibitory measures applied, including of a precautionary nature
pursuant to Legislative Decree 231/2001;

 

  (k)

enforceable assessment notices, tax demand notices or registrations for the
payment of taxes which exceed the amount equal to Euro 250,000 ( two hundred
fifty thousand /00), if adversly decided for the Company, will cause a Material
Adverse Effect are served upon either of the Companies, unless they are
manifestly ungrounded and/or the related debt was repaid within 60 (sixty) days
or, the instalments payment have been gratend, or their collection has been
suspended by the deadlines provided under the law, and/or by the deadlines
provided under the law the Company has filed a grounded challenge against them;

 

58



--------------------------------------------------------------------------------

  (l)

the shareholders’ meeting is called to resolve upon the voluntary liquidation of
either of the Companies;

 

  (m)

the competent body is called to resolve upon the presentation of the request for
admission of either of the Companies to any Insolvency Proceedings or other
proceedings having similar effects or for the preparation and/or execution of
composition agreements for the resolution of financial crises (such as, by way
of example, agreements pursuant to art. 67, paragraph 3, letter (d) and/or
agreements pursuant to art. 182-bis or 182-septies of the Bankruptcy Law) other
than this Agreement;

 

  (n)

a request for admission of either of the Companies to any Insolvency Proceedings
or other proceedure having similar effects is presented by third parties, unless
the above-mentioned request is baseless in the Lenders’ reasonable opinion
and/or has been rejected through a court order issued at the time of the
pre-bankruptcy hearing or reserved ruling upon the conclusion of such
pre-bankruptcy hearing and/or was waived by and no later than the pre-bankrutpcy
hearing;

 

  (o)

either of the Companies is admitted to any Insolvency Proceedings or other
procedure having similar effects or has been put into liquidation, including
involuntary liquidation, or enters into composition agreements for the
resolution of financial crises (such as, by way of example, agreements pursuant
to art. 67, paragraph 3, letter (d) and/or agreements pursuant to art. 182-bis
or 182-septies of the Bankruptcy Law) other than this Agreement;

 

  (p)

a situation of dissolution of either of the Companies occurs, unless the cause
of the dissolution ceases to exist within 40 (forty) days;

 

  (q)

(a) the management body of either of the Comanies is removed, in whole or in
part, as a result of a ruling issued by the judicial or administrative
authorities against such company (including, by way of example but without any
limitation, the issuance of rulings pursuant to article 2409 of the Italian
Civil Code), or (b) a ruling that prevents either of the Companies from
operating its business altogether or limits the operation of the same, providede
that such limitation has a Material Adverse Effect;

 

  (r)

the Auditing Firm expresses in its report on the annual financial statements of
either of the Companies a negative opinion or issue a reasoned declaration of
impossibility of expressing an opinion;

 

59



--------------------------------------------------------------------------------

  (s)

either of the Companies ceases to operate its business as currently operated or
commence business operations that are substantially different form those
referred to in their corporate purpose at the time of execution of this
Agreement, when such interruption or suspension has a Material Adverse Effect;

 

  (t)

a Material Adverse Effect occurs that is not remediable or, if remediable, is
not remedied within 45 (forty five) days of its occurrence;

 

  (u)

with the exception of the Permitted Financial Debt, either of the Companies
contracts additional Financial Debt;

 

  (v)

any representation or warranty rendered or considered reiterated by each
Company, in accordance with or in relation to the Financial Documentation, is or
is found to be materially inaccurate at the time it was rendered or reiterated,
unless the circumstance that gave rise to the foregoing:

 

  (i)

may be remedied; and

 

  (ii)

is effectively remedied within 45 (forty five) Business Days of the earlier as
between the date on which (a) the Agent, at the instruction of the Majority of
the Lenders, provides written notice to the relevant Company of such
circumstance; and (b) the relevant Company becomes aware of the same;

 

  (w)

a Change in Ownership has occurred;

 

  (x)

except as provided under Paragraph 12.3 (Extraordinary Transactions), either of
the Companies concludes extraordinary transactions (such as, by way of example,
mergers, demergers, spin-offs, sale of businesses or any type of corporate
reorganization or restructuring);

 

  (y)

either of the Companies subordinates and/or waivers receivabes owed to it in an
amount capable of having a Material Adverse Effect;

 

  (z)

either of the Companies grants Encumbrances on its assets other than the
Permitted Encumbrances or Encumbrances are granted on the assets of at least one
of the Companeis other than the Permitted Encumbrances or the Encumbrances
permitted under Paragraph 12.17 (Encumbrances);

 

60



--------------------------------------------------------------------------------

  (aa)

either of the Companies grants loans or personal guarantees and/or liens and/or
indemnities and/or indemity commitments and/or renounce to receivables and/or
capital injection in any form and in any amount whatsoever (including
extensions/reschedulings of payments not implemented in the ordinary course of
their respective businesses in accorrdance with market practice) except as
expressly provided under Paragraph 12.21 (Loans and Guarantees);

 

  (bb)

either of the Companies makes Distributions other than the Permitted
Distributions;

 

  (cc)

either of the Companies concludes transactions in derivatives or currencies for
speculative purposes, other than, for the avoidance of doubt, transactions
concluded merely for hedging purposes;

 

  (dd)

except in the situations provided under articles 2446 and 2447 of the Italian
Civil Code, either of the Companeis reduces its share capital;

 

  (ee)

either of the Companies makes investments, including through the establishment
of companies, new acquisitions of shares, quotas, option rights (or other equity
stakes or rights) in or of other companeis and/or businesses and/or business
units and/or other assets, with the exception of the investments expressly
envisaged and anything else expressly envisaged under the Recovery Plan;

 

  (ff)

any repayment of principal, interest or sums due for any other reason, of any
loan, occurs for a reason attributable to at least one of the Companies, so as
to change the treatment of the Lenders in accordance with this Agreement, with
the exception of mandatory provisions of law and unless the relevant Company has
remedied such situation within 7 Business Days of such payment;

 

  (gg)

even only one of the Financial Parameters provided under Article 10 (Financial
Parameters) is not satisfied, except in the event that the such situation is
remedied through a capitalization intervention in accordance with Paragraph 8.1;

 

  (hh)

the Auditing Firm declares in writing that it is prevented, due to an act or
event attributable to PM or O&S form making the verifications provided under
Article 10 (Financial Parameters);

 

  (ii)

the guarantees granted in favor of the Lenders are not renewed, where requested
by the Lenders, with particular reference to the mortgage guarantees pursuant to
and for purposes of article 2847 of the Italian Civil Code;

 

61



--------------------------------------------------------------------------------

  (jj)

one or more of the guarantees granted is declared null and void or, in any case,
invalid/unenforceable, unless they are restored at the same ranking level within
20 Business Days of the occurrence of the cause that gave raise to the nullity
or invalidity;

 

  (kk)

evidence of the full disbursement of the First Manitex Shareholders’ Loan is not
delivered to the Lenders, through the Agent, by the 7th (seventh) Business Day
after the Date of Effect;

 

  (ll)

evidence of the full repayment according to the terms of this Agreement of the
Self-Liquidating Exposure is not delivered to the Lenders, through the Agent, by
7 May 2018;

 

  (mm)

evidence of the full disbursement of the Second Manitex Shareholders’ Loan is
not delivered to the Lenders, through the Agent, by 31 December 2018;

 

  (nn)

evidence of the perfection of the Merger in accordance with the terms/deadlines
provided under the Recovery Plan is not delivered to the Lenders, through the
Agent, by 31 December 2018;

 

  (oo)

the Mandate is not granted, in the situations and in accordance with the terms
provided under Article 8, or, once granted, the recovation and/or termination of
the Mandate occurs and/or the Mandate ceases to exist for any reason, without an
analogous irrevocable mandate to sell, also in the interest of the Lenders
pursuant to and for purposes of art. 1723 of the Italian Civil Code, having been
granted to a primary operator in the sector deemed satisfactory by the Lenders,
within 15 (fifteen) Business Days of the date of revocation and/or termination
of the Mandate and/or the date on which the Mandate ceased to exist;

 

  (pp)

following Manitex’s acquisition of ownership of the BPER Subordinated
Receivables pursuant to the Put and Call Options Agreement (as amended from time
to time), the BPER Subordinated Receivables are not converted in their entirety
into capital payments by shareholders and/or are not waived in their entirety by
Manitex;

 

  (qq)

the termination right of this Agreement pursuant to Paragraphs 14.1.1 and 14.1.2
has been exercised

 

62



--------------------------------------------------------------------------------

  14.3.2

Effects of the termination of the Agreement

Upon the occurrence of any of the conditions subsequent provided under Paragraph
14.3.1, the Majority of the Lenders, through the Agent, may notify in writing,
by certified mail or registered letter with return receipt, the Company of the
occurrence or waiver of the above-mentioned condition subsequent. Following and
as of the moment of the notification of the occurrence of the condition
subsequent, this Agreement shall terminate automatically against the Companies
pursuant to article 1353 of the Italian Civil Code without retroactive effects.
Upon termination of this Agreement, in accordance with this Paragraph 14.3.2,
the amounts due for any reason to the Lenders underthis Agreement shall be
deemed due and payable and the Companies, within 15 (fifteen) days of the date
of receipt of the notice of termination, shall reimburse to each Lender the
entire Exposure existing as of the date of termination, for principal, interest,
including default interest, expenses, costs, ancillary costs, taxes, as well as
any other sum due to the Lenders under the respective Original Agreements.

 

  14.4

The Parties mutually acknowldge that this Article 14 (Express termination
clause, termination due to breach and conditions subsequent) supersedes and
replaces any provisions having the same or similar contents set forth in the
Original Agreements (e.g. termination, withdrawal, acceleration, cessation for
any other reason).

 

15.

NOTICES

 

  15.1

Any notification requested or permitted under this Agreement shall be made in
writing, by registered letter with return receipt, fax or e-mail, and shall be
deemed effectively and validly made at the time of receipt of the registered
letter, of the message confirming receipt or, in the case of e-mail, the message
confirming receipt, provided it is addressed as follows:

For the Companies:

PM Group S.p.A.

Via Verdi, 22

41018 San Cesario sul Panaro (MO)

Certified E-mail: pmgroup@pec.pm-group.eu

E-mail: Gianluca_Laghetti@pm-group.eu

For the attention of Mr. Gianluca Laghetti, CFO

Oil & Steel S.p.A.

c/o PM

For the Lenders and the Agent:

to the addresses set forth in Schedule 15 (Notices).

 

63



--------------------------------------------------------------------------------

or to such other address and fax number and/or e-mail address, in italy, that
any of the parties indicated above may subsequently notify to the others through
a notification forwarded in accordance wtih the foregoing provisions. It is
agreed that notifications received on a day other than a Business Day or after
5:00 p.m. on a Business Day, shall be deemed received on the following Business
Day.

 

  15.2

Each Party elects domicile in the locations indicated in Paragraph 15.1 also for
purposes of the service of legal documents concerning the disputes referred to
Article 22 (Jurisdiction).

 

16.

MISCELLANEOUS

 

  16.1

The Parties mutually acknowldge and agree that none of the provisions of this
Agreement constitutes, or may be construed as, a novation of the obligations
provided under the Original Agreements.

 

  16.2

The Lenders, as of the Date of Effect, waive the right to enforce any and all
rights and/or actions available to them as a result of breaches related to the
Previous Restructuring Agreement or the Original Agreements that may have come
to their knowledge prior to the Execution Date.

 

  16.3

In the event of discrepancy between the provisions of each Original Agreement
and the provisions of this Agreement, the latter provisions shall prevail.

 

  16.4

Each Lender, on one side, and the Companies, on the other, agree that, for the
entire term of this Agreement, all of the provisions of each Original Agreement
that are not abrogated, derogated or repalced by this Agreement and as a result
of its execution shall remain applicable.

 

  16.5

Any amendment or change to this Agreement will only be valid and/or binding for
the Parties if ti is approved in writing by all of the Parties hereto.

 

  16.6

If one or more of the provisions set forth in this Agreement were found to be
invalid or unenforceable, in whole or in part, under applicable provisions of
law, the other provisions shall remain, to the maximum extent possible, fully
valid and enforceable; the Parties shall, in any case, negotiate in good faith
in order to agree upon terms mutually satisfactory to replace such provisions,
seeking to keep thire substantive contents as close as possible to the original
versions.

 

  16.7

The Companies acknowledge and recognize that this Agreement is executed by the
Lenders without any joint liability undertaken among them. Consequently, the
non-fulfillment by one or more of the Lenders of their obligations may not give
rise to any worsening of the obligations imposed upon the other Lenders and may
not prejudice the validity and enforceability of the obligations undertaken by
the Companies toward the other Lenders, which shall have no liability whatsoever
toward the Companies due to the breach by such Lender.

 

64



--------------------------------------------------------------------------------

17.

ASSIGNMENT OF THE RECEIVABLES AND/OR OF THE AGREEMENTS

 

  17.1

With the exception of the BPER Subordinated Receivables which shall be freely
transferable at the terms provided under the Put and Call Options Agreement (as
amended under the Agreement Amending the Put and Call Options Agreement) and on
the condition that the assignee undertakes the same obligations of subordination
provided under this Agreement, the Lenders may assign their receivables owed by
the Companies and deriving from the Exposures and/or the related agreements only
on the condition that (i) such assignments are subject to conditions precedent
consisting of the assignee’s accession to this Agreement and to the
Intercreditor Agreement through its signing of a letter of accession and its
assumption of all obligations of the assignor provided under the above-mentioned
agreements; or (ii) the assigning Lender provides written evidence certifying
that the receivable assigned shall continue to bbe managed by the assigning
Lender on behalf of the assignee, in accordance with the provisions of this
Agreement and the Intercreditor Agreement. It is agreed that the Companies shall
be indemnified and held hamrless and shall not be required to pay costs related
to taxes, duties, withholdings, charges or expenses that may arise as a result
of the assignment of the receivables by a Lender to an entity other than a
Qualified Lender, due to the fact that the assignee is not a Qualified Lender.

 

  17.2

The Companies hereby grant their consent and undertake to accept the assignment
of the receivables or the agreements by the Lenders, also pursuant to and for
purpose of articles 1248 and/or 1406 of the Italian Civil Code.

 

  17.3

The Companie may not assign or transfer their rights, benefits and obligations
under this Agreement, the Original Agreements and the Financial Documentation.

 

18.

EXPENSES

 

  18.1

The Companies shall directly bear, or shall reimburse all documented expenses
(including the legal expenses subject to the limits agreed through a separate
agrement among the parites and the expenses related to a notarial copy of the
contractual documentation to be provided to the Lenders), plus VAT, taxes and
ancillary sums due by law, incurred by the Lenders – expressly excluding any
joint liability with such parties - for the preparation, negotiation, execution,
perfection and performance of the Financial Documentation and exercise of the
Lenders’ rights under the same.

 

  18.2

The Companies shall also bear directly, or reimburse, all documented and
reasonable expenses (including legal and notarial expenses) and taxes incurred
by the Lenders – expressly excluding any joint liability with the latter – in
relation to all activities related to the legitimate exerfcie of their rights
under the Financial Documentation, plus VAT and ancillary amounts due by law,
including any enforcement of the guarantees. In any case, the Companies shall
pay or reimburse such costs and expenses to the Lenders within 15 (fifteen)
Business Days of the Lenders’ written request.

 

65



--------------------------------------------------------------------------------

  18.3

It is expressly agreed that no expense, cost or charge of any nature whatsoever
(including any cost related to taxes and duties), with the exception of any
costs of the legal advisors of the Companies, deriving from the assignment of
the agreement and/or the receivable referred to in Article 17 (Assignment of the
Receivables and/or of the Agreements) above shall be borne by the Companies, and
any joint liability with the Lenders is expressly excluded.

 

  18.4

The Companies shall directly bear, or reimburse, all documented expenses
(including legal and notarial expenses), plus VAT, taxes and ancillary charges
due by law, that may be incurred by the Lenders – expressly excluding any joint
liability with the latter - in relation to any activities that may be necessary
following the occurrence of a Termination Event and/or the need to make
amendments to the Agreement.

 

19.

TERM

This Agreement shall remain in force until the repayment of the last installment
of the Exposures.

 

20.

ADHESION

This Agreement shall be deemed as entered into once it has been signed by the
Companies, the Agent, MPS, BNL, BPER, Carisbo and UniCredit by 14 March 2018.
Without prejudice to Article 13 (Conditions Precedent), it is understood that if
the adhesion to this Agreement by all the Parties is not carried out by the
above-mentioned term, the same shall be deemed as not entered into and therefore
will not have any effect.

 

21.

GOVERNING LAW

This Agreement is governed by the laws of the Italian Republic.

 

22.

JURISDICTION

The Court of Milan shall have exclusive jurisdiction over any dispute that may
arise among the Parties concerning the validity, interpretation, performance or
termination of this Agreement.

 

23.

LIST OF SCHEDULES

 

Schedule (C)

  

Financial Exposure

Schedule (D)

  

Recovery Plan

Schedule (F)

  

Letter Outstanding Amounts

Schedule (F)(bis)

  

Self Liquidating Exposure

Schedule (F)(ter)

  

Uncollateralized Exposure

 

66



--------------------------------------------------------------------------------

Schedule (G)   

Certification

Schedule (H)   

Agreement Amending the Put and Call Options Agreement

Schedule (I)   

Manitex’s Commitment

Schedule (J)   

Confirmation of Manitex’s Commitments

Schedule 1.2   

Encumbrances as of the Execution Date

Schedule 3   

MLT Receivables

Schedule 3-bis   

Rescheduling Deed

Schedule 3.1.1   

Senior Receivables Amortization Plan

Schedule 3.2.2   

New Consolidated Sum Amortization Plan

Schedule 5.1.2   

Self-Liquidating Credit Lines

Schedule 5.1.6   

Subsidiaries

Schedule 5.2.2   

Financial Credit Lines

Schedule 5.3.2   

Signatory Credit Lines

Schedule 9.1(o)   

Legal Proceedings

Schedule 9.1(x)   

Tax Proceedings

Schedule 10   

Financial Parameters

Schedule 13.1.4   

Agreement Confirming the Pledge over PM Shares

Schedule 15   

Notices

###

 

67



--------------------------------------------------------------------------------

If you are in agreement that the foregoing accurately reflects our agreements,
we ask that you kindly transcribe the text of this letter onto your own
letterhead and send to us such letter, duly signed to show your full and
unconditional acceptance.

 

Cordially

/s/ Luigi Fucili

PM Group S.p.A.

/s/ Luigi Fucili

Oil & Steel S.p.A.”

Cordially

/s/ Manuela Zafferi

Banca Monte dei Paschi di Siena S.p.A.

/s/ Salvatore Vannucci

Banca Nazionale del Lavoro S.p.A.

/s/ Michele Polidori

Banca Nazionale del Lavoro S.p.A.

/s/ Fabrizio Baldini

BPER Banca S.p.A.

/s/ Maria Angela Facciolongi

Cassa di Risparmio in Bologna S.p.A.

/s/ Andrea Uccellatori

UniCredit S.p.A.

/s/ Brunella Amoruso

Loan Agency Services S.r.l.

 

68